                                                                                                     Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
                                                                               2116-CV03575


                    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                     AT KANSAS CITY

PACHIONETTA M. POWELL,                          )
                                                )
                                  Plaintiff,    )
vs.                                             )           Case No.:
                                                )
MARIUS TOMA, and                                )
MK EXPRESS LINES, INC., and                     )
PAR LOGISTICS, LLC,                             )
                                                )
                                  Defendants.   )


                                     DEMAND FOR JURY TRIAL

         Plaintiff, Pachionetta M. Powell, by and through her attorneys, hereby makes a demand for

trial by jury on all issues so triable.



                                                     Respectfully submitted,

                                                     SHAFFER LOMBARDO SHURIN P.C.


                                                     ________________________________
                                                     James D. Myers #46374
                                                     Peter F. Rottgers #65671
                                                     2001 Wyandotte Street
                                                     Kansas City, Missouri 64108
                                                     (816) 931-0500 (816) 931-5775 (Fax)
                                                     jmyers@sls-law.com
                                                     prottgers@sls-law.com
                                                     ATTORNEYS FOR PLAINTIFF




{11520/0001: 00455719.DOCX.}
          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 1 of 93  EXHIBIT A
                                                                                                      Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
                                                                               2116-CV03575

                    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                     AT KANSAS CITY

PACHIONETTA M. POWELL,                          )
                                                )
                                Plaintiff,      )
vs.                                             )           Case No.:
                                                )
MARIUS TOMA, and                                )
MK EXPRESS LINES, INC., and                     )
PAR LOGISTICS, LLC,                             )
                                                )
                                Defendants.     )


                               DESGINATION OF LEAD COUNSEL

         James D. Myers of Shaffer Lombardo Shurin, P.C., 2001 Wyandotte, Kansas City, Missouri

64108, files his designation of Lead Counsel for Plaintiff, Pachionetta M. Powell, Plaintiff in the

above-styled cause.



                                                     Respectfully submitted,

                                                     SHAFFER LOMBARDO SHURIN P.C.


                                                     ________________________________
                                                     James D. Myers #46374
                                                     Peter F. Rottgers #65671
                                                     2001 Wyandotte Street
                                                     Kansas City, Missouri 64108
                                                     (816) 931-0500 (816) 931-5775 (Fax)
                                                     jmyers@sls-law.com
                                                     prottgers@sls-law.com
                                                     ATTORNEYS FOR PLAINTIFF




{11520/0001: 00455722.DOCX.}
          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 2 of 93
                                                                                                     Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:54 PM
                                                                               2116-CV03575

                    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                     AT KANSAS CITY

PACHIONETTA M. POWELL,                          )
                                                )
                               Plaintiff,       )
vs.                                             )           Case No.:
                                                )
MARIUS TOMA, and                                )
MK EXPRESS LINES, INC., and                     )
PAR LOGISTICS, LLC,                             )
                                                )
                               Defendants.      )


                                   ENTRY OF APPEARANCE

         Peter F. Rottgers of Shaffer Lombardo Shurin, P.C., 2001 Wyandotte, Kansas City, Missouri

64108, hereby enters his appearance as counsel for Pachionetta M. Powell, Plaintiff in the above-

styled cause.

                                                     Respectfully submitted,

                                                     SHAFFER LOMBARDO SHURIN P.C.

                                                     /s/Peter F. Rottgers
                                                     James D. Myers #46374
                                                     Peter F. Rottgers #65671
                                                     2001 Wyandotte Street
                                                     Kansas City, Missouri 64108
                                                     (816) 931-0500 (816) 931-5775 (Fax)
                                                     jmyers@sls-law.com
                                                     prottgers@sls-law.com
                                                     ATTORNEYS FOR PLAINTIFF




{11520/0001: 00455725.DOCX.}
          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 3 of 93
                                                                                                                  Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
                                                                                         2116-CV03575



                    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                     AT KANSAS CITY

PACHIONETTA M. POWELL,                                 )
                                                       )
                                   Plaintiff,          )
vs.                                                    )             Case No.:
                                                       )
MARIUS TOMA,                                           )
Serve: 312 Northridge Avenue                           )
       Bolingbrook, IL 60440-2447                      )
and                                                    )
                                                       )
MK EXPRESS LINES, INC.,                                )
Serve: Registered Agent:                               )
       Anamaria Cristina Costin                        )
       5315 N. Clark Street, #198                      )
       Chicago, IL 60640                               )
                                                       )
and                                                    )
                                                       )
PAR LOGISTICS, LLC,                                    )
Serve: Registered Agent:                               )
       Keith Estelle                                   )
       7458 Expressway Drive, Suite C                  )
       Grand Rapids, MI 49548                          )
                                                       )
                                   Defendants.         )

                                       PETITION FOR DAMAGES

         Plaintiff, Pachionetta Powell, for her causes of action against defendants Marius Toma, MK

Express Lines, Inc. and PAR Logistics, LLC (commonly referred to as “Defendants”) states and

alleges as follows:

                                                THE PARTIES

         1.        Plaintiff is, and at all relevant times, a resident of the State of Missouri residing in the

City of Grandview, Jackson County, Missouri.




{11520/0001: 00451641.DOCX.3}                          1

          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 4 of 93
                                                                                                               Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
         2.        Defendant Toma is an individual, residing in the State of Illinois, whose last known

place of residence is 312 Northridge Avenue, Bolingbrook, IL 60440-2447.

         3.        Defendant MK Express Lines is an Illinois Corporation, located at 3525 W Peterson

    Avenue, Suite 115, Chicago, IL 60659, and operates as a motor carrier, as defined in RSMo. §

    390.020, in Jackson County, Missouri.

         4.        Defendant PAR Logistics is a Michigan Limited Liability Company, located at 7377

    Expressway Drive SW, Suite D, Grand Rapids MI 49548, and operates as a Contract Carrier, as

    defined in RSMo. § 390.020, in Jackson County, Missouri.

         5.        This case arises from a motor vehicle accident that occurred at or about 8:15 a.m. on

the 17th day of October 2018, on I-70 westbound at or near the Jackson Street exit, in Kansas City,

Jackson County, Missouri.

                                      GENERAL ALLEGATIONS

         6.        On information and belief, on October 17, 2018, Defendant MK Express Lines owned

the 2010 Kenworth tractor, a commercial vehicle, VIN# 1XKTD49X8AJ266696 being driven by its

employee, servant, agent or representative, Defendant Toma, which collided with the rear-end of the

vehicle being operated by Plaintiff, who was four months pregnant at the time (hereinafter the

“Accident”).

         7.        At all times relevant herein and at the time of the Collision, MK Express Lines and

PAR Logistics were acting individually and through their drivers, employees, servants, agents or

representatives, each of whom were acting within the course and scope of their employment and/or

agency with MK Express Lines and PAR Logistics.

         8.        On information and belief, at all times relevant herein and at the time of the Collision,

Defendant Toma was MK Express Lines, Inc.’s and/or PAR Logistics’ employee, servant, agent



{11520/0001: 00451641.DOCX.3}                         2

          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 5 of 93
                                                                                                               Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
and/or representative, and was operating the 2010 Kenworth tractor in the course and scope of his

employment and/or agency with MK Express Lines and/or PAR Logistics, LLC.

         9.        MK Express Lines and PAR Logistics are liable for all acts and omissions of

Defendant Toma while he was operating the 2010 Kenworth tractor within the course and scope of

his employment and/or agency under the doctrine of respondeat superior.

         10.       Venue is proper in the Circuit Court of Jackson County, Missouri pursuant to RSMo.

§508.010.4 because Plaintiff was first injured in the County of Jackson, State of Missouri by the

negligent conduct of Defendants as alleged herein.

         11.       Alternatively, venue is proper in the Circuit Court of Jackson County, Missouri

pursuant to RSMo §508.010.5(2) because the present action includes a count alleging a tort and

Plaintiff resides in Jackson County, Missouri.

         12.       On information and belief, at the time of this incident, Defendant Toma was operating

the 2010 Kenworth tractor as a driver for MK Express Lines and/or PAR Logistics.

         13.       On information and belief, at all times relevant to this action, Defendant Toma was an

employee, servant, agent or representative of MK Express Lines while driving a commercial motor

vehicle, including the 2010 Kenworth tractor, and was directed and controlled by MK Express Lines

to transport various items throughout the County of Jackson, State of Missouri.

         14.       At all times relevant to this action, and at the time of the Collision, MK Express Lines,

individually, and/or through its employees, servants, agents or representatives, owned, controlled or

operated the 2010 Kenworth tractor involved in the Accident.

         15.       On information and belief, at all times relevant to this action, Defendant Toma was an

employee, servant, agent or representative of PAR Logistics while driving a commercial motor




{11520/0001: 00451641.DOCX.3}                         3

          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 6 of 93
                                                                                                           Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
vehicle, including the 2010 Kenworth tractor, and was directed and controlled by PAR Logistics to

transport various items throughout the County of Jackson, State of Missouri.

         16.       At all times relevant to this action, and at the time of the Collision, PAR Logistics

individually, and/or through its employees, servants, agents or representatives, owned, controlled or

operated the 2010 Kenworth tractor involved in the Accident.

         17.       On or about October 17, 2018 at approximately 8:15 a.m., Plaintiff was operating her

2013 Chevrolet Camaro, traveling westbound on Interstate 70, in Jackson County, Missouri, in rush

hour traffic when Plaintiff slowed for traffic congestion ahead.

         18.       On or about October 17, 2018, the 2010 Kenworth tractor and trailer, negligently

operated by Defendant Toma, suddenly and violently struck the rear of Plaintiff’s vehicle at a high

rate of speed, forcing Plaintiff’s vehicle forward and into the rear of another vehicle that was slowing

or stopped in front of Plaintiff, causing Plaintiff’s injuries and damages as detailed herein.

         19.       The crash location is a much traveled, open and publicly dedicated interstate highway

and thoroughfare in the State of Missouri, not within a business or residential district.

         20.       The negligence of Defendant MK Express Lines, the negligence of Defendant PAR

Logistics and the negligence of their employee, servant, agent and/or representative, Defendant

Toma, directly and proximately caused or contributed to cause injuries and damages to Plaintiff as

described herein.

         21.       As a direct and proximate result of the negligence of Defendant Toma, Defendant MK

Express Lines, and Defendant PAR Logistics, Plaintiff suffered injuries and sustained damages as

described herein.




{11520/0001: 00451641.DOCX.3}                        4

          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 7 of 93
                                                                                                               Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
                                COUNT I – NEGLIGENCE - MARIUS TOMA

         22.       At the above time and place, Defendant Toma caused or permitted to cause the 2010

Kenworth tractor to violently collide with Plaintiff’s vehicle with great force and violence causing

Plaintiff to sustained damages as hereinafter more fully described, all as a direct and proximate result

of the negligence, carelessness and failure to exercise the highest degree of care on the part of

Defendant Toma, in the following respects:

               a. Negligently and carelessly permitting the tractor to collide with the rear of Plaintiff’s
                  vehicle;

               b. Negligently and carelessly operating the Kenworth tractor at a speed too fast for the
                  conditions then and there existing;

               c. Negligently and carelessly failing to yield the right-of-way to Plaintiff’s vehicle and/or
                  slow for rush-hour traffic;

               d. Negligently and carelessly driving and operating the Kenworth tractor at an excessive,
                  unreasonable and dangerous rate of speed under the circumstances;

               e. Negligently and carelessly failing to keep a careful lookout for warnings, obstructions
                  or other vehicles on or about the interstate and particularly for the vehicle operated by
                  Plaintiff;

               f. Negligently and carelessly driving at a rate of speed making it impossible to stop the
                  Kenworth tractor within his range of vision;

               g. Negligently and carelessly following Plaintiff’s vehicle too close and/or not allowing
                  a safe distance between the Kenworth tractor and Plaintiff’s vehicle;

               h. Negligently and carelessly failing to swerve the Kenworth tractor after he knew or by
                  the use of the highest degree of care should have or could have known that there was
                  a reasonably likelihood of collision with the rear of Plaintiff’s vehicle;

               i. Negligently and carelessly failing to keep the Kenworth tractor under such control that
                  it could be slowed, stopped, or swerved in time to avoid a collision with Plaintiff's
                  vehicle;

               j. Negligently and carelessly failing to sound a warning of the approach and proximity
                  of the Kenworth tractor after he knew or, by using the highest degree of care, should
                  or could have known that there was a likelihood of collision;



{11520/0001: 00451641.DOCX.3}                         5

          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 8 of 93
                                                                                                             Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
               k. Negligently and carelessly driving in an inattentive and/or distracted state;

               l. Negligently and carelessly failing to keep a lookout;

               m. Negligently and carelessly failing to apply his brakes so as to have avoided the
                  collision or slowed the Kenworth tractor before the collision;

               n. Negligently and carelessly failing to act after the danger of collision became apparent.

               o. Negligently and carelessly failing to operate the Kenworth tractor in a safe and prudent
                  manner;

               p. Negligently and carelessly operating the Kenworth tractor without adequate training
                  and/or experience; and

               q. Negligently and carelessly driving while tired or fatigued or otherwise failing to stay
                  alert and attentive.

         23.       Defendant Toma was negligent and careless in causing the Collision, and Plaintiff was

free of any contributory negligence.

         24.       As a direct and proximate result of Defendant Toma’s negligence and/or carelessness,

Plaintiff’s 2013 Chevrolet Camaro was damaged beyond repair and/or totaled, causing Plaintiff great

expense and inconvenience in replacing it. Additionally, Plaintiff was caused to suffer expenses in

towing, storage, loss of registration, loss of recent upgrades to the vehicle and other costs and damages

related to said property damage.

         25.       At the time of Defendant Toma’s negligence, the 2013 Chevrolet Camaro, which had

been purchased only four months and one day prior, had a value of $16,100.00.

         26.       As a direct and proximate result of the negligence of Defendant Toma, Plaintiff

suffered the following physical injuries: concussion, headaches, abrasions and injury to both eyes

including the recurrence of “orbs” and “floaters” in her visual field that interfere with her vision;

injury to muscles, nerves, ligaments, and tendons in her neck and shoulders including bruising,

contusions and otherwise made sore and lame; adhesive capsulitis; garden variety emotional distress,



{11520/0001: 00451641.DOCX.3}                         6

          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 9 of 93
                                                                                                             Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
including anxiety as a result of being unable to find the heartbeat of her unborn baby at the hospital

and humiliation caused by urinating on herself upon being struck by the Kenworth tractor being

operated by Defendant Toma.

         27.       As a direct and proximate result of the negligence, carelessness and/or recklessness of

Defendant Toma, Plaintiff has incurred medical expenses and is reasonably certain to incur future

medical expenses.

         28.       As a direct and proximate result of the negligence, carelessness and/or recklessness of

Defendant Toma, Plaintiff suffered wage loss and lost time from work.

         29.       Plaintiff’s injuries, infirmities and damages are permanent, painful and progressive in

nature, and she is reasonably certain to endure pain and suffering into the future.

         WHEREFORE, Plaintiff Pachionetta Powell prays for a judgment in her favor and against

Defendant Marius Toma, in a fair and just amount in excess of Twenty-Five Thousand Dollars,

($25,000.00), together with the costs of this action, all interest allowed under Missouri Law, and for

such further relief as the Court deems just and proper under the circumstances.

                 COUNT II – NEGLIGENCE PER SE AGAINST MARIUS TOMA

         30.       Plaintiff Pachionetta Powell incorporates and realleges each and every paragraph and

sub-paragraph, statement and averment set forth above as if fully set forth herein.

         31.       The Accident and the injuries and damages sustained by Plaintiff were directly and

proximately caused or contributed to be caused by the negligence per se of Defendant Toma in one

or all of the following manners:

               a. Defendant Toma, failed to operate the Kenworth tractor in a careful and prudent
                  manner and at a rate of speed so as not to endanger the property of another or the life
                  or limb of any person and failed to exercise the highest degree of in that he drove at
                  an excessive, unreasonable and dangerous rate of speed under the circumstances,
                  making it impossible to stop within his range of vision, in violation of RSMo §
                  304.012.1;

{11520/0001: 00451641.DOCX.3}                        7

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 10 of 93
                                                                                                               Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
               b. Defendant Toma, failed to operate the Kenworth tractor in a careful and prudent
                  manner and so as not to endanger the property of another or the life or limb of any
                  person and failed to exercise the highest degree of care in that he was driving in an
                  inattentive, distracted, tired and/or fatigued state that caused him to not look at or pay
                  attention to the roadway ahead of him, and thereby, failed to observe the stopped or
                  slowed traffic in front of him in violation of RSMo § 304.012.1, and thereby

               c. Defendant Toma drove the 2010 Kenworth tractor, a commercial motor vehicle, in a
                  willful or wanton disregard for the safety of persons or property in violation of RSMo
                  § 302.780, in that he failed to keep a careful lookout for warnings, obstructions or
                  other vehicles on or about the interstate and negligently and carelessly permitted the
                  Kenworth tractor to collide with the rear of Plaintiff’s vehicle;

               d. Defendant Toma failed to operate his vehicle with appropriate caution, and thereby
                  failing to exercise the highest degree of care, in violation of RSMo § 304.012.1;

               e. Defendant Toma followed behind Plaintiff’s vehicle at a distance within three hundred
                  feet, in violation of RSMo § 304.044;

               f. Defendant Toma followed Plaintiff’s vehicle more closely than was reasonable and
                  prudent, without due regard for the speed of Plaintiff’s vehicle and the traffic upon
                  and the condition of the highway in violation of Code of Ordinances, Kansas City,
                  Missouri, Sec. 70-399.

               g. Defendant Toma operated the 2010 Kenworth tractor at a speed greater than was
                  reasonable and prudent under the conditions without regard to the actual and potential
                  hazards then existing, in violation of Code of Ordinances, Kansas City, Missouri, Sec.
                  70-361;

               h. Defendant Toma operated the 2010 Kenworth tractor, a commercial motor vehicle, in
                  willful or wanton disregard for the safety of persons or property in violation of Code
                  of Ordinances, Kansas City, Missouri, Sec. 70-306.

               i. Defendant Toma, on the date and time in question, did not observe and comply with
                  RSMo § 304.014 in that Defendant violated RSMo § 304.04 and RSMo. § 302.780
                  and Sections 70-399, 70-361 and 70-306 of Code of Ordinances, Kansas City,
                  Missouri, as stated herein.

         32.       These rules, regulations, codes, ordinances and statutes are intended to protect

motorists, passengers, and pedestrians like Plaintiff from the dangerous operation of commercial

motor vehicles in the City of Kansas City and the State of Missouri.




{11520/0001: 00451641.DOCX.3}                         8

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 11 of 93
                                                                                                               Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
         33.       At the time of the subject collision, Plaintiff was a member of the class of persons that

the above rules, regulations, codes, ordinances and statutes were meant to protect, and the injuries and

damages sustained by Plaintiff, as described herein, are the type of injuries and damages said rules,

regulations, codes, ordinances and statutes were meant to prevent.

         34.       As a direct result of the Accident and Defendant Toma’s negligent and careless acts

and omissions, specifically including violations of City of Kansas City and State of Missouri rules,

regulations, codes, ordinances and/or statutes, Plaintiff’s 2013 Chevrolet Camaro was damaged

beyond repair/totaled, causing Plaintiff great expense and inconvenience in replacing it. Additionally,

Plaintiff was caused to suffer expenses in towing, storage, loss of registration, loss of recent upgrades

to the vehicle and other costs and damages related to said property damage.

         35.       As a direct result of the Accident and Defendant Toma’s negligent and careless acts

and omissions, specifically including violations of City of Kansas City and State of Missouri rules,

regulations, codes, ordinances and/or statutes, Plaintiff suffered the following injuries: concussion,

headaches, abrasions and injury to both eyes including the recurrence of “orbs” and “floaters” in her

visual field that interfere with her vision; injury to muscles, nerves, ligaments, and tendons in her neck

and shoulders including bruising, contusions and otherwise made sore and lame; adhesive capsulitis;

garden variety emotional distress, including anxiety as a result of being unable to find the heartbeat

of her unborn baby at the hospital and humiliation caused by urinating on herself upon being struck

by the Kenworth tractor being operated by Defendant Toma and as a result has suffered pain, wage

loss, lost time from work and incurred medical expenses.

         36.       Plaintiff’s injuries, infirmities and damages are permanent, painful and progressive in

nature, and she is reasonably certain to incur future medical expenses and endure pain and suffering

into the future.



{11520/0001: 00451641.DOCX.3}                         9

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 12 of 93
                                                                                                              Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
         WHEREFORE, Plaintiff Pachionetta Powell prays for a judgment in her favor and against

Defendant Marius Toma, in a fair and just amount in excess of Twenty-Five Thousand Dollars,

($25,000.00), together with the costs of this action, all interest allowed under Missouri Law, and for

such further relief as the Court deems just and proper under the circumstances.

               COUNT III – NEGLIGENCE AGAINST MK EXPRESS LINES, INC.

         37.       Plaintiff incorporates and realleges each and every paragraph and sub-paragraph,

statement and averment set forth above as if they were fully set forth herein.

         38.       At all times relevant, Defendant MK Express Lines was operating pursuant to

authorization granted to it by the United States Department of Transportation to engage in

transportation as a common carrier of property.

         39.       Defendant MK Express Lines is directly liable for its own negligence, carelessness,

failures and violations that were the direct and proximate result of the subject accident and ensuing

damages, including, but not limited to, the following:

               a. In failing to provide and maintain proper training for its agents, contractors and
                  drivers, including Defendant Toma;

               b. In failing to properly supervise its agents, contractors and drivers, including Defendant
                  Toma;

               c. In failing to implement and maintain an effective safety management program;

               d. In negligently hiring or employing Defendant Toma as a driver;

               e. In failing to adequately train and instruct Defendant Toma concerning the safe
                  operation of the 2010 Kenworth tractor;

               f. In negligently entrusting the 2010 Kenworth tractor to Defendant Toma who had
                  inadequate experience, training and knowledge to safely operate the tractor;

               g. In negligently retaining Defendant Toma as an employee, agent or contractor;

               h. In allowing to Defendant Toma to operate the 2010 Kenworth tractor when they knew
                  or should have known that it could not be safely operate;

{11520/0001: 00451641.DOCX.3}                        10

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 13 of 93
                                                                                                            Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
               i. In failing to adequately monitor Defendant Toma’s activities;

               j. In continuing to allow Defendant Toma to operate a tractor trailer as part of his
                  employment or agency with MK Express Lines;

               k. In allowing Defendant Toma to breach rules, regulations, codes, ordinances and
                  statutes of various governmental entities including, but not limited to the City of
                  Kansas City, Missouri and the State of Missouri;

               l. In that it knew or should have known that Defendant Toma was violating rules,
                  regulations, codes, ordinances and statutes of various governmental entities including,
                  but not limited to the City of Kansas City, Missouri and the State of Missouri;

               m. In allowing Defendant Toma to breach MK Express Lines’ policies and procedures;

               n. In that it knew or should have known that Defendant Toma was breaching MK
                  Express Lines’ policies and procedures;

               o. In failing to adhere to rules, regulations, codes, ordinances, and statutes concerning
                  the operation of its business;

               p. In failing to have adequately trained safety personnel; and

               q. In failing to maintain the 2010 Kenworth tractor so it could be operated safely.

         40.       The negligence, carelessness, failures of MK Express Lines caused or contributed to

cause the negligence of its driver, employee, servant, agent and/or representative, Defendant Toma,

as described herein, thereby directly and proximately causing or contributing to be caused injuries

and damages to Plaintiff as described herein.

         WHEREFORE, Plaintiff Pachionetta Powell prays for a judgment in her favor and against

Defendant MK Express Lines, Inc. in a fair and just amount in excess of Twenty-Five Thousand

Dollars, ($25,000.00), together with the costs of this action, all interest allowed under Missouri Law,

and for such further relief as the Court deems just and proper under the circumstances.




{11520/0001: 00451641.DOCX.3}                       11

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 14 of 93
                                                                                                               Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
               COUNT IV – NEGLIGENCE AGAINST MK EXPRESS LINES, INC.
                               (VICARIOUS LIABILITY)

         41.       Plaintiff incorporates and realleges each and every paragraph and sub-paragraph,

statement and averment set forth above as if they were fully set forth herein.

         42.       At all times herein, Defendant Toma was an employee and/or agent of Defendant

MK Express Lines and thus, Defendant MK Express Lines is vicariously liable for the acts of

Defendant Toma.

         43.       That during the course of Defendant Toma’s operation of the 2010 Kenworth

tractor, Defendant Toma was negligent, careless and failed to exercise the highest degree of care in

the following respects:

               a. Negligently and carelessly permitting the Kenworth tractor to collide with the rear of
                  Plaintiff’s vehicle;

               b. Negligently and carelessly operating the Kenworth tractor at a speed too fast for the
                  conditions then and there existing;

               c. Negligently and carelessly failing to yield the right-of-way to Plaintiff’s vehicle and/or
                  slow for rush-hour traffic;

               d. Negligently and carelessly driving and operating the Kenworth tractor at an excessive,
                  unreasonable and dangerous rate of speed under the circumstances;

               e. Negligently and carelessly failing to keep a careful lookout for warnings, obstructions
                  or other vehicles on or about the interstate and particularly for the vehicle operated by
                  Plaintiff;

               f. Negligently and carelessly driving at a rate of speed making it impossible to stop the
                  Kenworth tractor within his range of vision;

               g. Negligently and carelessly following Plaintiff’s vehicle too close and/or not allowing
                  a safe distance between the Kenworth tractor and Plaintiff’s vehicle;

               h. Negligently and carelessly failing to swerve the Kenworth tractor after he knew or by
                  the use of the highest degree of care should have or could have known that there was
                  a reasonably likelihood of collision with the rear of Plaintiff’s vehicle;



{11520/0001: 00451641.DOCX.3}                         12

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 15 of 93
                                                                                                             Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
               i. Negligently and carelessly failing to keep the Kenworth tractor under such control that
                  it could be slowed, stopped, or swerved in time to avoid a collision with Plaintiff's
                  vehicle;

               j. Negligently and carelessly failing to sound a warning of the approach and proximity
                  of the Kenworth tractor after he knew or, by using the highest degree of care, should
                  or could have known that there was a likelihood of collision;

               k. Negligently and carelessly driving in an inattentive and/or distracted state;

               l. Negligently and carelessly failing to keep a lookout;

               m. Negligently and carelessly failing to apply his brakes so as to have avoided the
                  collision or slowed the Kenworth tractor before the collision;

               n. Negligently and carelessly failing to act after the danger of collision became apparent.

               o. Negligently and carelessly failing to operate the Kenworth tractor in a safe and prudent
                  manner;

               p. Negligently and carelessly operating the Kenworth tractor without adequate training
                  and/or experience; and

               q. Negligently and carelessly driving while tired or fatigued or otherwise failing to stay
                  alert and attentive.

         44.       As a direct and proximate result of the carelessness and negligence of Defendant

MK Express Lines, Plaintiff’s 2013 Chevrolet Camaro was damaged beyond repair and/or totaled,

causing Plaintiff great expense and inconvenience in replacing it. Additionally, Plaintiff was caused

to suffer expenses in towing, storage, loss of registration, loss of recent upgrades to the vehicle and

other costs and damages related to said property damage.

         45.       At the time of Defendant MK Express Lines’ negligence, the 2013 Chevrolet Camaro,

which had been purchased only four months and one day prior, had a value of $16,100.00.

         46.       As a direct and proximate result of the negligence of Defendant MK Express Lines,

Plaintiff suffered the following physical injuries: concussion, headaches, abrasions and injury to both

eyes including the recurrence of “orbs” and “floaters” in her visual field that interfere with her vision;



{11520/0001: 00451641.DOCX.3}                        13

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 16 of 93
                                                                                                             Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
injury to muscles, nerves, ligaments, and tendons in her neck and shoulders including bruising,

contusions and otherwise made sore and lame; adhesive capsulitis; garden variety emotional distress,

including anxiety as a result of being unable to find the heartbeat of her unborn baby at the hospital

and humiliation caused by urinating on herself upon being struck by the Kenworth tractor being

operated by Defendant MK Express Lines’ employee or agent, Defendant Toma.

         47.       As a direct and proximate result of the negligence and carelessness of Defendant MK

Express Lines, Plaintiff has incurred medical expenses and is reasonably certain to incur future

medical expenses.

         48.       As a direct and proximate result of the negligence and carelessness of Defendant MK

Express Lines, Plaintiff suffered wage loss and lost time from work.

         49.       Plaintiff’s injuries, infirmities and damages are permanent, painful and progressive in

nature, and she is reasonably certain to endure pain and suffering into the future.

         WHEREFORE, Plaintiff Pachionetta Powell prays for a judgment in her favor and against

Defendant MK Express Lines, Inc. in a fair and just amount in excess of Twenty-Five Thousand

Dollars, ($25,000.00), together with the costs of this action, all interest allowed under Missouri Law,

and for such further relief as the Court deems just and proper under the circumstances.


                   COUNT V – NEGLIGENCE AGAINST PAR LOGISTICS, LLC

         50.       Plaintiff incorporates and realleges each and every paragraph and sub-paragraph,

statement and averment set forth above as if they were fully set forth herein.

         51.       At all times relevant, Defendant PAR Logistics was operating pursuant to

authorization granted to it by the United States Department of Transportation to engage in

transportation as a Contract carrier.




{11520/0001: 00451641.DOCX.3}                        14

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 17 of 93
                                                                                                              Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
         52.       Defendant PAR Logistics is directly liable for its own negligence, carelessness,

failures and violations that were the direct and proximate result of the subject accident and ensuing

damages, including, but not limited to, the following:

               a. In failing to provide and maintain proper training for its agents, contractors and
                  drivers, including Defendant Toma;

               b. In failing to properly supervise its agents, contractors and drivers, including Defendant
                  Toma;

               c. In failing to implement and maintain an effective safety management program;

               d. In negligently hiring or employing Defendant Toma as a driver;

               e. In failing to adequately train and instruct Defendant Toma concerning the safe
                  operation of the 2010 Kenworth tractor;

               f. In negligently entrusting the 2010 Kenworth tractor to Defendant Toma who had
                  inadequate experience, training and knowledge to safely operate the tractor;

               g. In negligently retaining Defendant Toma as an employee, agent or contractor;

               h. In allowing to Defendant Toma to operate the 2010 Kenworth tractor when they knew
                  or should have known that it could not be safely operate;

               i. In failing to adequately monitor Defendant Toma’s activities;

               j. In continuing to allow Defendant Toma to operate a tractor trailer as part of his
                  employment or agency with PAR Logistics;

               k. In allowing Defendant Toma to breach rules, regulations, codes, ordinances and
                  statutes of various governmental entities including, but not limited to the City of
                  Kansas City, Missouri and the State of Missouri;

               l. In that it knew or should have known that Defendant Toma was violating rules,
                  regulations, codes, ordinances and statutes of various governmental entities including,
                  but not limited to the City of Kansas City, Missouri and the State of Missouri;

               m. In allowing Defendant Toma to breach PAR Logistics’ policies and procedures;

               n. In that it knew or should have known that Defendant Toma was breaching PAR
                  Logistics’ policies and procedures;




{11520/0001: 00451641.DOCX.3}                        15

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 18 of 93
                                                                                                            Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
               o. In failing to adhere to rules, regulations, codes, ordinances, and statutes concerning
                  the operation of its business;

               p. In failing to have adequately trained safety personnel; and

               q. In failing to maintain the 2010 Kenworth tractor so it could be operated safely.

         53.       The negligence, carelessness, failures of PAR Logistics caused or contributed to cause

the negligence of its driver, agent, servant and employee, Defendant Toma, as described herein,

thereby directly and proximately causing or contributing to be caused injuries and damages to

Plaintiff, Pachionetta Powell, as described herein.

         WHEREFORE, Plaintiff Pachionetta Powell prays for a judgment in her favor and against

Defendant PAR Logistics, LLC in a fair and just amount in excess of Twenty-Five Thousand Dollars,

($25,000.00), together with the costs of this action, all interest allowed under Missouri Law, and for

such further relief as the Court deems just and proper under the circumstances.

                  COUNT VI – NEGLIGENCE AGAINST PAR LOGISTICS, LLC
                                (VICARIOUS LIABILITY)

         54.       Plaintiff incorporates and realleges each and every paragraph and sub-paragraph,

statement and averment set forth above as if they were fully set forth herein.

         55.       At all times herein, Defendant Toma was an employee and/or agent of Defendant

PAR Logistics and thus, Defendant PAR Logistics is vicariously liable for the acts of Defendant

Toma.

         56.       That during the course of Defendant Toma’s operation of the 2010 Kenworth

tractor, Defendant Toma was negligent, careless and failed to exercise the highest degree of care in

the following respects:

               a. Negligently and carelessly permitting the Kenworth tractor to collide with the rear of
                  Plaintiff’s vehicle;



{11520/0001: 00451641.DOCX.3}                       16

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 19 of 93
                                                                                                              Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
              b. Negligently and carelessly operating the Kenworth tractor at a speed too fast for the
                 conditions then and there existing;

              c. Negligently and carelessly failing to yield the right-of-way to Plaintiff’s vehicle and/or
                 slow for rush-hour traffic;

              d. Negligently and carelessly driving and operating the Kenworth tractor at an excessive,
                 unreasonable and dangerous rate of speed under the circumstances;

              e. Negligently and carelessly failing to keep a careful lookout for warnings, obstructions
                 or other vehicles on or about the interstate and particularly for the vehicle operated by
                 Plaintiff;

              f. Negligently and carelessly driving at a rate of speed making it impossible to stop the
                 Kenworth tractor within his range of vision;

              g. Negligently and carelessly following Plaintiff’s vehicle too close and/or not allowing
                 a safe distance between the Kenworth tractor and Plaintiff’s vehicle;

              h. Negligently and carelessly failing to swerve the Kenworth tractor after he knew or by
                 the use of the highest degree of care should have or could have known that there was
                 a reasonably likelihood of collision with the rear of Plaintiff’s vehicle;

              i. Negligently and carelessly failing to keep the Kenworth tractor under such control that
                 it could be slowed, stopped, or swerved in time to avoid a collision with Plaintiff's
                 vehicle;

              j. Negligently and carelessly failing to sound a warning of the approach and proximity
                 of the Kenworth tractor after he knew or, by using the highest degree of care, should
                 or could have known that there was a likelihood of collision;

              k. Negligently and carelessly driving in an inattentive and/or distracted state;

              l. Negligently and carelessly failing to keep a lookout;

              m. Negligently and carelessly failing to apply his brakes so as to have avoided the
                 collision or slowed the Kenworth tractor before the collision;

              n. Negligently and carelessly failing to act after the danger of collision became apparent.

              o. Negligently and carelessly failing to operate the Kenworth tractor in a safe and prudent
                 manner;

              p. Negligently and carelessly operating the Kenworth tractor without adequate training
                 and/or experience; and



{11520/0001: 00451641.DOCX.3}                        17

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 20 of 93
                                                                                                             Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
               q. Negligently and carelessly driving while tired or fatigued or otherwise failing to stay
                  alert and attentive.

         57.       As a direct and proximate result of the carelessness and negligence of Defendant

PAR Logistics, Plaintiff’s 2013 Chevrolet Camaro was damaged beyond repair and/or totaled,

causing Plaintiff great expense and inconvenience in replacing it. Additionally, Plaintiff was caused

to suffer expenses in towing, storage, loss of registration, loss of recent upgrades to the vehicle and

other costs and damages related to said property damage.

         58.       At the time of Defendant PAR Logistics’ negligence, the 2013 Chevrolet Camaro,

which had been purchased only four months and one day prior, had a value of $16,100.00.

         59.       As a direct and proximate result of the negligence of Defendant PAR Logistics,

Plaintiff suffered the following physical injuries: concussion, headaches, abrasions and injury to both

eyes including the recurrence of “orbs” and “floaters” in her visual field that interfere with her vision;

injury to muscles, nerves, ligaments, and tendons in her neck and shoulders including bruising,

contusions and otherwise made sore and lame; adhesive capsulitis; garden variety emotional distress,

including anxiety as a result of being unable to find the heartbeat of her unborn baby at the hospital

and humiliation caused by urinating on herself upon being struck by the Kenworth tractor being

operated by Defendant PAR Logistics’ employee or agent, Defendant Toma.

         60.       As a direct and proximate result of the negligence and carelessness of Defendant PAR

Logistics, Plaintiff has incurred medical expenses and is reasonably certain to incur future medical

expenses.

         61.       As a direct and proximate result of the negligence and carelessness of Defendant PAR

Logistics, Plaintiff suffered wage loss and lost time from work.

         62.       Plaintiff’s injuries, infirmities and damages are permanent, painful and progressive in

nature, and she is reasonably certain to endure pain and suffering into the future.

{11520/0001: 00451641.DOCX.3}                        18

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 21 of 93
                                                                                                         Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:50 PM
         WHEREFORE, Plaintiff Pachionetta Powell prays for a judgment in her favor and against

Defendant PAR Logistics, LLC, in a fair and just amount in excess of Twenty-Five Thousand Dollars,

($25,000.00), together with the costs of this action, all interest allowed under Missouri Law, and for

such further relief as the Court deems just and proper under the circumstances.

                                                      Respectfully submitted,

                                                      SHAFFER LOMBARDO SHURIN P.C.


                                                      ________________________________
                                                      James D. Myers #46374
                                                      Peter F. Rottgers #65671
                                                      2001 Wyandotte Street
                                                      Kansas City, Missouri 64108
                                                      (816) 931-0500 (816) 931-5775 (Fax)
                                                      jmyers@sls-law.com
                                                      prottgers@sls-law.com
                                                      ATTORNEYS FOR PLAINTIFF




{11520/0001: 00451641.DOCX.3}                    19

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 22 of 93
                                                                                                         Electronically Filed - Jackson - Kansas City - February 05, 2021 - 04:52 PM
                                                                               2116-CV03575

                SHAFFER
                LOMBARDO
                SHURIN
                ATTORNEYS AT LAW
                                                                                 JMYERS@SLS-LAW.COM
                                                                                          816-303-9955
                                        February 5, 2020
Clerk of the 16th Circuit Court
Kansas City Courthouse
415 East 12th Street
Kansas City, MO 64106

         Re: Service Instructions for New Civil Case, Electronic Filing No. EF22421599

Dear Circuit Clerk,

This office electronically filed a Petition for Damages styled, Pachionetta M. Powell v. Marius
Toma, et al. Please issue summonses for personal service out of state as follows:

Via Will County Sheriff’s Office:

MARIUS TOMA
Serve: 312 Northridge Avenue
Bolingbrook, IL 60440-2447

Via Certified Mail:

MK EXPRESS LINES, INC.,                             PAR LOGISTICS, LLC,
Serve: Registered Agent:                            Serve: Registered Agent:
Anamaria Cristina Costin                            Keith Estelle
5315 N. Clark Street, #198                          7458 Expressway Drive, Suite C
Chicago, IL 60640                                   Grand Rapids, MI 49548


      Please return the Summons to Marius Toma to this office for forwarding to the Will
County Sheriff’s office for service.

        If there are any questions, I can be reached at (816) 303-9955. Thank you for your
assistance.

                                         Sincerely yours,

                                         SHAFFER LOMBARDO SHURIN, PC


                                         James D. Myers




                                                                           2001 WYANDOTTE STREET
         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21
{11520/0001: 00455697.DOCX.}
                                                             Page
                                                        KANSAS C I T Y , 23
                                                                          M I Sof
                                                                               S O93
                                                                                  URI        64108
                                                            816.931.0500          FAX 816.931.5775
                       IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                           AT KANSAS CITY
                                                                 •   AT INDEPENDENCE

RE:  PACHIONETTA M POWELL V MARIUS TOMA ET AL
CASE NO:  2116-CV03575

TO:     JAMES D MYERS
        2001 WYANDOTTE
        KANSAS CITY, MO 64108

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on February 5,
2021. However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                     RULE 68.7 – VITAL STATISTICS REPORT
• Additional service instructions are needed.
                                                                     • Need Certificate of dissolution of marriage form.
• Incorrect case number/filed in wrong county.
• Document is unreadable.                                            RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                     • Authentication of foreign judgment required.
RULE 4.2 (2)
                                                                     • Affidavit pursuant to Supreme Court Rule 74.14
• Need Circuit Court Form 4
                                                                     RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                    ACTIONS
~ No certified mail fee received; fee required is $20.00.            • Affidavit for Service by Publication required pursuant to
• Insufficient Filing Fee; Please Remit $______                         Supreme Court Rule 54.12c.
• No signature on check/form 1695.
                                                                     • Order for Service by Publication required pursuant to
• No request to proceed in forma pauperis.                              Supreme Court Rule 54.12c.
• No personal checks accepted.
                                                                     • Notice for Service by Publication required pursuant to
                                                                        Supreme Court Rule 54.12c.
RULE 68.1                                                            ~ Affidavit for Service by Certified/Registered Mail
• Need Circuit Court Form 17                                            pursuant to Supreme Court Rule 54.12b.

~ OTHER: Because the clerks of the courts are still required to send out all certified mail summons packets,
you will need to eFile the required certified mail fee indicated above ($10.00 per person). You will also need to
eFile the required affidavit marked above.
~ Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
••  The private process server listed is not on our approved list.
    Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
 •  Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed FEBRUARY 18, 2021 to:
                                                                  COURT ADMINISTRATOR’S OFFICE
                                                                  DEPARTMENT OF CIVIL RECORDS
                                                            CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


           FEBRUARY 18, 2021                                By
                 Date                                                        Peggy Holley, 816-881-6491
                                                                             Deputy Court Administrator
                                                                                      th
                                                                     1:8:1 415 East 12 St., Kansas City, Missouri 64106
                                                                     •     308 W. Kansas, Independence, Missouri 64050




                 Case
Case no. 2116-CV03575   4:21-cv-00619-BCW Document
                                             Page 1 of 1-1
                                                       1   Filed 08/26/21 Page 24 of 93DMSLCI5 (8/2014)
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

PACHIONETTA M POWELL

                       PLAINTIFF(S),                          CASE NO. 2116-CV03575
VS.                                                           DIVISION 11

MARIUS TOMA ET AL

                       DEFENDANT(S),

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

        NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable ADAM CAINE on 27-MAY-2021 in DIVISION 11 at 09:00 AM. All Applications for
Continuance of a Case Management Conference should be filed on or before Wednesday of the
week prior to the case management setting. Applications for Continuance of a Case Management
Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1. Continuance of a Case
Management Conference will only be granted for good cause shown because it is the desire of the
Court to meet with counsel and parties in all cases within the first 4 months that a case has been on
file. All counsel and parties are directed to check Case.NET on the 16th Judicial Circuit web site at
www.16thcircuit.org after filing an application for continuance to determine whether or not it has
been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

       a.      A trial setting;
       b.      Expert Witness Disclosure Cutoff Date;
       c.      A schedule for the orderly preparation of the case for trial;
       d.      Any issues which require input or action by the Court;
       e.      The status of settlement negotiations.



2116-CV03575                    Page 1 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 25 of 93
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ ADAM CAINE
                                              ADAM CAINE, Circuit Judge


                                          Certificate of Service
         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
PETER FREDERIC ROTTGERS, 2001 WYANDOTTE, KANSAS CITY, MO 64108

JAMES D MYERS, 2001 WYANDOTTE, KANSAS CITY, MO 64108

Defendant(s):
MARIUS TOMA
MK EXPRESS LINES, INC
PAR LOGISTICS, LLC

Dated: 18-FEB-2021                                            MARY A. MARQUEZ
                                                              Court Administrator




2116-CV03575                    Page 2 of 2                DMSNCMCIV (2/2017)
      Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 26 of 93
                IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                              Case Number: 2116-CV03575
 ADAM CAINE
 Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address:
 PACHIONETTA M POWELL                                            JAMES D MYERS
                                                                 2001 WYANDOTTE
                                                           vs.   KANSAS CITY, MO 64108
 Defendant/Respondent:                                           Court Address:
 MARIUS TOMA                                                     415 E 12th
 Nature of Suit:                                                 KANSAS CITY, MO 64106
 CC Pers Injury-Vehicular                                                                                                         (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                           (Except Attachment Action)
    The State of Missouri to: MARIUS TOMA
                              Alias:
  312 NORTHRIDGE AVENUE
  BOLINGBROOK, IL 60440-2447


     COURT SEAL OF
                                    You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached,
                                 and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above address all within 30
                                 days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,
                                 judgment by default will be taken against you for the relief demanded in this action.
                                                        18-FEB-2021                       ____________________________________________________
                                                            Date                                                  Clerk
    JACKSON COUNTY               Further Information:
                                                    Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
            •     delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
            •     leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                   _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who
                   permanently resides with the defendant/respondent.
            •     (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
            •     other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________             ___________________________________________________________
                  Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                                  Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                  I am: (check one)
                                                          •
                                                       the clerk of the court of which affiant is an officer.


          (Seal)
                                                          ••
                                                       the judge of the court of which affiant is an officer.
                                                       authorized to administer oaths in the state in which the affiant served the above summons.
                                                        (use for out-of-state officer)
                                                          •
                                                       authorized to administer oaths. (use for court-appointed server)
                                                                                  ___________________________________________________________
                                                                                                        Signature and Title
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                             See the following page for directions to clerk and to officer making return on service of summons.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 21-SMOS-154 1 of 2
                                                               (2116-CV03575)
                     Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21         Page 27 of 93
                                                               Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                                  Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion when offered, the return shall be prepared
     accordingly so as to show the offer of the officer to deliver the summons and motion and the Defendant’s/Respondent’s refusal
     to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a legally
     appointed guardian, by delivering a copy of the summons and motion to the individual personally or by leaving a copy of the
     summons and motion at the individual’s dwelling house or usual place of abode with some person of the family over 15 years
     of age, or by delivering a copy of the summons and petition to an agent authorized by appointment or required by law to receive
     service of process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering a
     copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other Unincorporated
     Association. On a corporation, partnership or unincorporated association, by delivering a copy of the summons and motion to
     an officer, partner, or managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent
     with the person having charge thereof or by delivering copies to its registered agent or to any other agent authorized by
     appointment or required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. Upon a
     public, municipal, governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city
     attorney in the case of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public
     corporation or body or to any person otherwise lawfully so designated.

        Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or territory
     where such service is made.

          Service may be made in any state or territory of the United States. If served in a territory, substitute the word “territory”
     for the word “state.”

          The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant’s authority to serve process in civil actions within the state or
     territory where service is made.

         Service must not be made less than ten days nor more than 30 days from the date the Defendant/Respondent is to appear in
     court. The return should be made promptly and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 21-SMOS-154 2 of 2
                                                              (2116-CV03575)
                    Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21         Page 28 of 93
                                                              Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 29 of 93
                                                                                                   6/2020
                                                                                                              Electronically Filed - Jackson - Kansas City - February 23, 2021 - 12:13 PM
          SHAFFER
          LOMBARDO
          SHURIN
          ATTORNEYS AT LAW

                                        February 23, 202 1                         JAM.ES D. MYERS
                                                                                    DIRECT 816.303 .9955
                                                                                     jmy crs @s ls -law.com

Peggy Holley, Deputy Court Administrator
In the Circuit Court of Jackson County, MO
415 E. 12th Street
Kansas City MO 64 106

       Re:     Pachionetta M. Powell v. Marius Toma, et al.
               Case No. 2 116-CV03575
               Rule 5.6: No Certified Mai l Fee Received
               Fee Required: $20.00

Dear Ms. Holley,

        We received the court's notice that the above-referenced fee needs to be submitted in
order to process our filing dated February 5, 202 1. Attached is a copy of the court's notice. The
eFiling of this letter is to accompany the pay ment of the $20.00 fee.

       Thank you.

                                             Very truly yours,

                                             Isl James D. Myers

                                             James D. Myers

JDM/pk




                                                                          2001 WYANDOTTE STREET
                                                                 KANSAS CITY, MISSOUR I 64108-1925
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21
                                             816.93 1.0500 Page 30FAX
                                                                   of 93
                                                                       816.931.5775
                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY
                                                                      •   AT INDEPENDENCE



RE:  PACHIONETTA M POWELL V MARIUS TOMA ET AL
CASE NO:  2116-CV03575


TO:     JAMES D MYERS
        2001 WYANDOTTE
        KANSAS CITY, MO 64108

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on February 23,
2021. However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                          RULE 68.7 – VITAL STATISTICS REPORT
• Additional service instructions are needed.
                                                                          • Need Certificate of dissolution of marriage form.
• Incorrect case number/filed in wrong county.
• Document is unreadable.                                                 RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                          • Authentication of foreign judgment required.
RULE 4.2 (2)
                                                                          • Affidavit pursuant to Supreme Court Rule 74.14
• Need Circuit Court Form 4
                                                                          RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                         ACTIONS
• No fee, or incorrect fee, received; fee required is $______.
                                                                          • Affidavit for Service by Publication required pursuant to
• Insufficient Filing Fee; Please Remit $______                              Supreme Court Rule 54.12c.
• No signature on check/form 1695.
                                                                          • Order for Service by Publication required pursuant to
• No request to proceed in forma pauperis.                                   Supreme Court Rule 54.12c.
• No personal checks accepted.
                                                                          • Notice for Service by Publication required pursuant to
                                                                             Supreme Court Rule 54.12c.
RULE 68.1                                                                 ~ Affidavit for Service by Certified/Registered Mail
• Need Circuit Court Form 17                                                 pursuant to Supreme Court Rule 54.12b.

~ OTHER: Before your case can be processed further you will need to eFile the required affidavit marked
above.
~ Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
•• The private process server listed is not on our approved list.
   Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
 • Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed FEBRUARY 25, 2021 to:
                                                                       COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                 CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


            FEBRUARY 25, 2021                                    By
                  Date                                                            Peggy Holley, 816-881-6491
                                                                                  Deputy Court Administrator
                                                                          [8J 415 East 12th St., Kansas City, Missouri 64106
                                                                          •   308 W. Kansas, Independence, Missouri 64050




                 Case
Case no. 2116-CV03575    4:21-cv-00619-BCW Document
                                              Page 1 of 1-1
                                                        1   Filed 08/26/21 Page 31 of 93DMSLCI5 (8/2014)
                                                                                                     Electronically Filed - Jackson - Kansas City - February 26, 2021 - 04:15 PM
               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

PACHIONETTA M. POWELL                               )
                                                    )
                                      Plaintiff)    )
vs.                                                 ) Case No.: 2116-CV03575
                                                    )
MARIUS TOMA, et al.                                 )
                                                    )
                                      Defendants. )


                        AFFIDAVIT FOR SERVICE BY CERTIFIED MAIL

STATE OF MISSOURI                     )
                                      ) ss.
COUNTY OF JACKSON )

         COMES NOW, James D. Myers, counsel for Plaintiff Pachionetta Powell, in the above-

captioned cause, and under oath, states as follows:

         1.       Personal Service cannot be had within the State of Missouri upon Defendant MK

Express Lines, Inc., because it is an Illinois Corporation, located at 3525 W. Peterson Avenue,

Suite 115, Chicago, IL 60659.

         2.       The name and address of its registered agent, to be served by Certified Mail is:

                               Anamaria Cristina Costin
                               5315 N. Clark Street, #198
                               Chicago, IL 60640

         3.       Personal Service cannot be had within the State of Missouri upon Defendant PAR

Logistics a Michigan Limited Liability Company, because it is located at 73 77 Expressway Drive

SW, Suite D, Grand Rapids MI 49548.

         4.       The name and address of its registered agent, to be served by Certified Mail is:

                               Keith Estelle
                               7458 Expressway Drive, Suite C
                               Grand Rapids, MI 49548



{11520/0001: 00457939.DOCX.}
         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 32 of 93
                                                                                        Electronically Filed - Jackson - Kansas City - February 26, 2021 - 04:15 PM
FURTHER AFFIANT SAYETH NAUGHT.




        The above and foregoing was swo                       otary Public in and for
the state and county aforesaid, on this 261h d



My commission expires:


                   Rita Eldridge
            >iotary Public-Notary Sea l
             STATE OF MISSOURI
          Cummi ssioncd fo r Clay Counry
        My Commission Expires: May 15, 2021
                   ID. #0 1481 159




{11 520/000 1: 00457939.DOCX.}
          Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 33 of 93
                                                                                                               Attention Carrier on Route #C030
JACKSON COUNTY CIRCUIT COURT
ASSOCIATE CASE INITIATION 3RD           ELECTRONIC SCAN REQUIRED                                                  This piece is being monitored for
415 E 12TH ST                                                                                                     Delivery and Scanning accuracy
KANSAS CITY, MO 64106-2706




                                          F   USPS FIRST-CLASS®
                                          JACKSON COUNTY CIRCUIT COURT
                                          ASSOCIATE CASE INITIATION 3RD
                                          415 E 12TH ST
                                          KANSAS CITY, MO 64106-2706

                                                                                            Zone 4



                                               MK EXPRESS LINES INC
                                               ATTN: ANAMARIA CRISTINA COSTIN
                                               5315 N CLARK ST # 198
                                               CHICAGO, IL 60640-2290                                  Non-Machinable Parcel
FIRST-CLASS®



                                                     USPS SIGNATURE TRACKING #


2116-CV03575


       .


II
               .
                                                     9202 1901 0661 5400 0160 0738 78
  I
                                                                 Electronic Rate Approved #901066154




                                Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 34 of 93
                                                                                                           IMpbConfirmation11x8FlatLabel v2016.09.29.91
                                                                                                               Attention Carrier on Route #C092
JACKSON COUNTY CIRCUIT COURT
ASSOCIATE CASE INITIATION 3RD           ELECTRONIC SCAN REQUIRED                                                  This piece is being monitored for
415 E 12TH ST                                                                                                     Delivery and Scanning accuracy
KANSAS CITY, MO 64106-2706




                                          F   USPS FIRST-CLASS®
                                          JACKSON COUNTY CIRCUIT COURT
                                          ASSOCIATE CASE INITIATION 3RD
                                          415 E 12TH ST
                                          KANSAS CITY, MO 64106-2706

                                                                                            Zone 4



                                               PAR LOGISTICS LLC
                                               ATTN: KEITH ESTELLE
                                               7458 EXPRESSWAY DR SW STE C
                                               GRAND RAPIDS, MI 49548-7199                             Non-Machinable Parcel
FIRST-CLASS®



                                                     USPS SIGNATURE TRACKING #


2116-CV03575




II                                                   9202 1901 0661 5400 0160 0743 01

                                                                 Electronic Rate Approved #901066154




                                Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 35 of 93
                                                                                                           IMpbConfirmation11x8FlatLabel v2016.09.29.91
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                        Case Number: 2116-CV03575
 ADAM CAINE
 Plaintiff/Petitioner:                                     Plaintiff’s/Petitioner’s Attorney/Address:
 PACHIONETTA M POWELL                                      JAMES D MYERS
                                                           2001 WYANDOTTE
                                                    vs.    KANSAS CITY, MO 64108
 Defendant/Respondent:                                     Court Address:
 MARIUS TOMA                                               415 E 12th
                                                           KANSAS CITY, MO 64106

 Nature of Suit:
 CC Pers Injury-Vehicular                                                                                                  (Date File Stamp)

                                Summons for Service by Registered or Certified Mail
 The State of Missouri to: MK EXPRESS LINES, INC
                              Alias:

 R/A ANAMARIA CRISTINA COSTIN
 5315 N CLARK ST #198
 CHICAGO, IL 60640


                                       You are summoned to appear before this court and to file your pleading to the petition, copy
      COURT SEAL OF
                                 of which is attached, and to serve a copy of your pleading upon the attorney for the
                                 Plaintiff/Petitioner, or Plaintiff/Petitioner, if pro se, at the above address all within 30 days after the
                                 return registered or certified mail receipt signed by you has been filed in this cause. If you fail to
                                 file your pleading, judgment by default will be taken against you for the relief demanded in the
                                 petition.

                                            01-MAR-2021                                ________________________________________________
     JACKSON COUNTY                          Date Issued                                                    Clerk


                                 Further Information:



                                                          Certificate of Mailing
         I certify that on March 1, 2021, I mailed a copy of this summons and a copy of the petition to Defendant/Respondent MK
    EXPRESS LINES, INC by registered or certified mail, requesting a return receipt by the addressee only, to the said
    Defendant/Respondent at the address furnished by Plaintiff/Petitioner.


           March 01, 2021
    ____________________________                                      ____________________________________________
                   Date                                                                 DEPUTY COURT ADMINISTRATOR


                            **CERTIFIED ARTICLE NUMBER: 9202 1901 0661 5400 0160 0738 78**




OSCA (2-2017) SM90 (JAKSMCM) For Court Use Only: Document ID # 21-SMCM-20
                        Case 4:21-cv-00619-BCW Document 1-1
S.C. Form 4; Rule 54.12b, 506.150 RSMo
                                                                                  Filed 108/26/21
                                                                                          of 2
                                                                                                  Page 36 of 93
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 37 of 93
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                       Case Number: 2116-CV03575
 ADAM CAINE
 Plaintiff/Petitioner:                                    Plaintiff’s/Petitioner’s Attorney/Address:
 PACHIONETTA M POWELL                                     JAMES D MYERS
                                                          2001 WYANDOTTE
                                                   vs.    KANSAS CITY, MO 64108
 Defendant/Respondent:                                    Court Address:
 MARIUS TOMA                                              415 E 12th
                                                          KANSAS CITY, MO 64106

 Nature of Suit:
 CC Pers Injury-Vehicular                                                                                                 (Date File Stamp)

                               Summons for Service by Registered or Certified Mail
 The State of Missouri to: PAR LOGISTICS, LLC
                              Alias:

 R/A KEITH ESTELLE
 7458 EXPRESSWAY DR STE C
 GRAND RAPIDS, MI 49548


                                      You are summoned to appear before this court and to file your pleading to the petition, copy
      COURT SEAL OF
                                of which is attached, and to serve a copy of your pleading upon the attorney for the
                                Plaintiff/Petitioner, or Plaintiff/Petitioner, if pro se, at the above address all within 30 days after the
                                return registered or certified mail receipt signed by you has been filed in this cause. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in the
                                petition.

                                           01-MAR-2021                                ________________________________________________
     JACKSON COUNTY                         Date Issued                                                    Clerk


                                Further Information:



                                                         Certificate of Mailing
         I certify that on March 1, 2021, I mailed a copy of this summons and a copy of the petition to Defendant/Respondent
    PAR LOGISTICS, LLC by registered or certified mail, requesting a return receipt by the addressee only, to the said
    Defendant/Respondent at the address furnished by Plaintiff/Petitioner.

              March 1, 2021

    ____________________________                                     ____________________________________________
                   Date                                                            DEPUTY COURT ADMINISTRATOR


                       **CERTIFIED ARTICLE NUMBER: 9202 1901 0661 5400 0160 0743 01**




OSCA (2-2017) SM90 (JAKSMCM) For Court Use Only: Document ID # 21-SMCM-21
                        Case 4:21-cv-00619-BCW Document 1-1
S.C. Form 4; Rule 54.12b, 506.150 RSMo
                                                                                 Filed 108/26/21
                                                                                         of 2
                                                                                                 Page 38 of 93
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 39 of 93
                                                                                                   6/2020
 ~        UNITEDST/JTES
/#iii,    POST/JL SERVIC
                                                                                       FILED
                                                                                 CIVIL RECORDS
                                                                               08-Mar-2021 09:15
                                                                          CIRCUIT COURT OF JACKSON COUNTY, MO
Date Produced: 03/08/2021
                                                                         BY_______________________________DCA

THE MAIL GROUP INC - 1 / CONFIRM DELIVERY INC:

The following is the delivery information for Signature Confirmation™ item number 9202 1901 0661 5400
0160 0738 78. Our records indicate that this item was delivered on 03/05/2021 at 12:17 p.m. in
CHICAGO, IL 60640. The scanned image of the recipient information is provided below.

Signature of Recipient :                      {    tJ   r u_(       ✓ 11
                                        CJV;            d _//~
Address of Recipient :         531 5     N   CLARK S T CHICAGO.
                               IL 6 0 6 4 0




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




The customer reference information shown below is not validated or endorsed by the
United States Postal Service. It is solely for customer use.


                              Reference ID: 92021901066154000160073878
                              2116-CV03575
                              MK EXPRESS LINES INC
                              ATTN: ANAMARIA CRISTINA COSTIN
Customer Reference Number:    5315 N Clark St # 198
                               CDI-26829
                              Chicago, IL 60640-2290
          Case 4:21-cv-00619-BCW    Document
                              21-SMCM-20   PH1-1 Filed 08/26/21 Page 40 of 93
 ~        UNITEDST/JTES
/#iii,    POST/JL SERVIC
                                                                                           FILED
                                                                                     CIVIL RECORDS
                                                                                   08-Mar-2021 09:15
                                                                              CIRCUIT COURT OF JACKSON COUNTY, MO
Date Produced: 03/08/2021
                                                                             BY_______________________________DCA

THE MAIL GROUP INC - 1 / CONFIRM DELIVERY INC:

The following is the delivery information for Signature Confirmation™ item number 9202 1901 0661 5400
0160 0743 01. Our records indicate that this item was delivered on 03/05/2021 at 09:45 a.m. in GRAND
RAPIDS, MI 49548. The scanned image of the recipient information is provided below.

Signature of Recipient :




Address of Recipient :          7 4 5 8 EXPRESSVVAV D R SVV
                                GRAND R A P I D S , l'VII 4 9 5 4 8




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




The customer reference information shown below is not validated or endorsed by the
United States Postal Service. It is solely for customer use.


                              Reference ID: 92021901066154000160074301
                              2116-CV03575
                              PAR LOGISTICS LLC
                              ATTN: KEITH ESTELLE
Customer Reference Number:    7458 Expressway Dr SW Ste C
                               CDI-26829
                              Grand Rapids, MI 49548-7199
          Case 4:21-cv-00619-BCW    Document
                              21-SMCM-21   PH1-1 Filed 08/26/21 Page 41 of 93
                                                                                                    Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

PACHIONETTA M. POWELL,                         )
                                               )
                        Plaintiff,             )
                                               )
v.                                             )      Case No. 2116-CV03575
                                               )
MARIUS TOMA,                                   )      JURY TRIAL REQUESTED
et al.                                         )
                                               )
                        Defendants.            )

                       ANSWER OF DEFENDANT PAR LOGISTICS, LLC

       COMES NOW Defendant PAR Logistics, LLC and submits this Answer to Plaintiff’s

Petition as follows:

       1.      Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 1 of Plaintiff’s Petition, and

therefore denies the same.

       2.      Defendant PAR Logistics admits Marius Toma is an individual but is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

set forth in paragraph 2 of Plaintiff’s Petition, and therefore denies the same.

       3.      Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 3 of Plaintiff’s Petition, and

therefore denies the same.

       4.      Defendant PAR Logistics admits it is a Michigan limited liability company, but is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations set forth in paragraph 4 of Plaintiff’s Petition, and therefore denies the same.

       5.      Defendant PAR Logistics is without knowledge or information sufficient to form




                                   -1-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 42 of 93
                                                                                                      Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
a belief as to the truth of the allegations set forth in paragraph 5 of Plaintiff’s Petition, and

therefore denies the same.

                                 GENERAL ALLEGATIONS

       6.      Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 6 of Plaintiff’s Petition, and

therefore denies the same.

       7.      Defendant PAR Logistics denies the allegations in paragraph 7 related to PAR

Logistics. PAR Logistics is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in paragraph 7 of Plaintiff’s Petition, and therefore

denies the same.

       8.      Defendant PAR Logistics denies the allegations in paragraph 8 related to PAR

Logistics. PAR Logistics is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in paragraph 8 of Plaintiff’s Petition, and therefore

denies the same.

       9.      Defendant PAR Logistics denies the allegations in paragraph 9 related to PAR

Logistics. PAR Logistics is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in paragraph 9 of Plaintiff’s Petition, and therefore

denies the same.

       10.     Defendant PAR Logistics denies the allegations in paragraph 10 related to PAR

Logistics. PAR Logistics is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in paragraph 10 of Plaintiff’s Petition, and therefore

denies the same.

       11.     Defendant PAR Logistics is without knowledge or information sufficient to form




                                   -2-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 43 of 93
                                                                                                      Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
a belief as to the truth of the allegations set forth in paragraph 11 of Plaintiff’s Petition, and

therefore denies the same.

       12.     Defendant PAR Logistics denies the allegations in paragraph 12 related to PAR

Logistics. PAR Logistics is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in paragraph 12 of Plaintiff’s Petition, and therefore

denies the same.

       13.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 13 of Plaintiff’s Petition, and

therefore denies the same.

       14.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 14 of Plaintiff’s Petition, and

therefore denies the same.

       15.     Defendant PAR Logistics denies each and every one of the allegations set forth in

paragraph 15 of Plaintiff’s Petition.

       16.     Defendant PAR Logistics denies each and every one of the allegations set forth in

paragraph 16 of Plaintiff’s Petition.

       17.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 17 of Plaintiff’s Petition, and

therefore denies the same.

       18.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 18 of Plaintiff’s Petition, and

therefore denies the same.

       19.     Defendant PAR Logistics is without knowledge or information sufficient to form




                                   -3-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 44 of 93
                                                                                                      Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
a belief as to the truth of the allegations set forth in paragraph 19 of Plaintiff’s Petition, and

therefore denies the same.

       20.     Defendant PAR Logistics denies the allegations in paragraph 20 related to PAR

Logistics. PAR Logistics is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in paragraph 20 of Plaintiff’s Petition, and therefore

denies the same.

       21.     Defendant PAR Logistics denies the allegations in paragraph 21 related to PAR

Logistics. PAR Logistics is without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in paragraph 21 of Plaintiff’s Petition, and therefore

denies the same.

                                            COUNT I

       Defendant PAR Logistics restates and re-alleges paragraphs 1-21 of this Answer to

Plaintiff’s Petition and incorporates the same by reference, as though fully set forth herein.

       22.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 22 including all of the

subparagraphs of Plaintiff’s Petition, and therefore denies the same.

       23.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 23 of Plaintiff’s Petition, and

therefore denies the same.

       24.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 24 of Plaintiff’s Petition, and

therefore denies the same.

       25.     Defendant PAR Logistics is without knowledge or information sufficient to form




                                   -4-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 45 of 93
                                                                                                     Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
a belief as to the truth of the allegations set forth in paragraph 25 of Plaintiff’s Petition, and

therefore denies the same.

       26.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 26 of Plaintiff’s Petition, and

therefore denies the same.

       27.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 27 of Plaintiff’s Petition, and

therefore denies the same.

       28.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 28 of Plaintiff’s Petition, and

therefore denies the same.

       29.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 29 of Plaintiff’s Petition, and

therefore denies the same.

       Defendant PAR Logistics denies that Plaintiff is entitled to the relief requested in the

“WHEREFORE” clause following paragraph 29, and therefore denies all allegations and

requests set out therein.

                                            COUNT II

       30.     Defendant PAR Logistics restates and re-alleges paragraphs 1-29 of this Answer

to Plaintiff’s Petition and incorporates the same by reference, as though fully set forth herein.

       31.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 31 including all of the

subparagraphs of Plaintiff’s Petition, and therefore denies the same.




                                   -5-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 46 of 93
                                                                                                     Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
       32.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 32 of Plaintiff’s Petition, and

therefore denies the same.

       33.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 33 of Plaintiff’s Petition, and

therefore denies the same.

       34.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 34 of Plaintiff’s Petition, and

therefore denies the same.

       35.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 35 of Plaintiff’s Petition, and

therefore denies the same.

       36.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 36 of Plaintiff’s Petition, and

therefore denies the same.

       Defendant PAR Logistics denies that Plaintiff is entitled to the relief requested in the

“WHEREFORE” clause following paragraph 36, and therefore denies all allegations and

requests set out therein.

                                            COUNT III

       37.     Defendant PAR Logistics restates and re-alleges paragraphs 1-36 of this Answer

to Plaintiff’s Petition and incorporates the same by reference, as though fully set forth herein.

       38.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 38 of Plaintiff’s Petition, and




                                   -6-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 47 of 93
                                                                                                     Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
therefore denies the same.

       39.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 39 including all of the

subparagraphs of Plaintiff’s Petition, and therefore denies the same.

       40.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 40 of Plaintiff’s Petition, and

therefore denies the same.

       Defendant PAR Logistics denies that Plaintiff is entitled to the relief requested in the

“WHEREFORE” clause following paragraph 40, and therefore denies all allegations and

requests set out therein.

                                            COUNT IV

       41.     Defendant PAR Logistics restates and re-alleges paragraphs 1-40 of this Answer

to Plaintiff’s Petition and incorporates the same by reference, as though fully set forth herein.

       42.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 42 of Plaintiff’s Petition, and

therefore denies the same.

       43.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 43 including all of the

subparagraphs of Plaintiff’s Petition, and therefore denies the same.

       44.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 44 of Plaintiff’s Petition, and

therefore denies the same.

       45.     Defendant PAR Logistics is without knowledge or information sufficient to form




                                   -7-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 48 of 93
                                                                                                     Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
a belief as to the truth of the allegations set forth in paragraph 45 of Plaintiff’s Petition, and

therefore denies the same.

       46.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 46 of Plaintiff’s Petition, and

therefore denies the same.

       47.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 47 of Plaintiff’s Petition, and

therefore denies the same.

       48.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 48 of Plaintiff’s Petition, and

therefore denies the same.

       49.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 49 of Plaintiff’s Petition, and

therefore denies the same.

       Defendant PAR Logistics denies that Plaintiff is entitled to the relief requested in the

“WHEREFORE” clause following paragraph 49, and therefore denies all allegations and

requests set out therein.

                                            COUNT V

       50.     Defendant PAR Logistics restates and re-alleges paragraphs 1-49 of this Answer

to Plaintiff’s Petition and incorporates the same by reference, as though fully set forth herein.

       51.     Defendant PAR Logistics is without knowledge or information sufficient to form

a belief as to the truth of the allegations set forth in paragraph 51 of Plaintiff’s Petition, and

therefore denies the same.




                                   -8-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 49 of 93
                                                                                                    Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
        52.     Defendant PAR Logistics denies each and every allegation set forth in paragraph

52 of Plaintiff’s Petition.

        53.     Defendant PAR Logistics denies each and every allegation set forth in paragraph

53 of Plaintiff’s Petition.

        Defendant PAR Logistics denies that Plaintiff is entitled to the relief requested in the

“WHEREFORE” clause following paragraph 53, and therefore denies all allegations and

requests set out therein.

                                            COUNT VI

        54.     Defendant PAR Logistics restates and re-alleges paragraphs 1-53 of this Answer

to Plaintiff’s Petition and incorporates the same by reference, as though fully set forth herein.

        55.     Defendant PAR Logistics denies each and every allegation set forth in paragraph

55 of Plaintiff’s Petition.

        56.     Defendant PAR Logistics denies each and every allegation set forth in paragraph

56 of Plaintiff’s Petition.

        57.     Defendant PAR Logistics denies each and every allegation set forth in paragraph

57 of Plaintiff’s Petition.

        58.     Defendant PAR Logistics denies each and every allegation set forth in paragraph

58 of Plaintiff’s Petition.

        59.     Defendant PAR Logistics denies each and every allegation set forth in paragraph

59 of Plaintiff’s Petition.

        60.     Defendant PAR Logistics denies each and every allegation set forth in paragraph

60 of Plaintiff’s Petition.

        61.     Defendant PAR Logistics denies each and every allegation set forth in paragraph




                                    -9-
        Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 50 of 93
                                                                                                     Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
61 of Plaintiff’s Petition.

        62.      Defendant PAR Logistics denies each and every allegation set forth in paragraph

62 of Plaintiff’s Petition.

        Defendant PAR Logistics denies that Plaintiff is entitled to the relief requested in the

“WHEREFORE” clause following paragraph 63, and therefore denies all allegations and

requests set out therein.

                      FURTHER ANSWER AND AFFIRMATIVE DEFENSES

        As separate and distinct affirmative defenses to Plaintiff’s alleged causes of action set

forth in her Petition, and without admitting any of the allegations contained in the Petition,

Defendant PAR Logistics states and alleges as follows:

        63.      Except as expressly admitted herein, Defendant PAR Logistics denies each and

every allegation set forth in Plaintiff’s Petition.

        64.      Plaintiff’s Petition fails to state a claim against Defendant PAR Logistics upon

which relief can be granted.

        65.      Any damages sustained by Plaintiff, which Defendant PAR Logistics expressly

denies, were directly caused or directly contributed to by the conduct of third parties over which

Defendant PAR Logistics had no control and for which Defendant PAR Logistics is not

responsible.

        66.      Any injuries or damages sustained by Plaintiff, which Defendant PAR Logistics

expressly denies, were directly and proximately caused or contributed to by the negligence or

fault of Plaintiff.

        67.      Any damages sustained by Plaintiff, which Defendant PAR Logistics expressly

denies, where directly cause or directly contributed to by circumstances beyond anyone’s control




                                    - 10 -
        Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 51 of 93
                                                                                                         Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
and were not due to the negligence or fault of anyone.

       68.     The negligence or fault of the parties to this case should be compared by the trier

of fact, and fault should be apportioned in accordance with the individuals’ and/or entities’

respective liability. Any fault apportioned to the plaintiff should act to bar any recovery to his or

should reduce any recovery to his in direct proportion to assessment of fault, all in accordance

with the laws of the State of Missouri.

       69.     Plaintiff has failed to mitigate her damages, if any, and thus any potential

recovery must be reduced in accordance with Missouri law.

       70.     Defendant PAR Logistics states that, to the extent that Plaintiff is compensated

for any alleged damages by receiving payment from any other persons or entities with respect to

the matters set forth in Plaintiff’s Petition, the amounts of any such compensation should be

credited or off set against any recovery in accordance with R.S.Mo. § 537.060 and Missouri

common law.

       71.     Defendant PAR Logistics hereby gives notice of its intent to rely upon such other

and further affirmative defenses as may become available or apparent during the course of

pretrial discovery. Therefore, Defendant PAR Logistics expressly reserves the right to amend its

Answer to add and assert such other and additional affirmative defenses.

       WHEREFORE, for the foregoing reasons, Defendant PAR Logistics respectfully requests

that Plaintiff’s Petition be dismissed as to it, that it be awarded its costs incurred and expended in

regards to this matter, and that the Court grant it such other and further relief as the Court deems

just and proper.

                                 DEMAND FOR JURY TRIAL

       Defendant PAR Logistics hereby demands a trial by jury for all claims so triable.




                                   - 11 -
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 52 of 93
                                                                                                     Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
Date: May 7, 2021                            Respectfully Submitted,

                                             ___/s/ Joseph A. Kronawitter________________
                                             Joseph A. Kronawitter        MO Bar No. 49280
                                             Nicholas R. Snow             MO Bar No. 71388
                                             Horn Aylward & Bandy, LLC
                                             2600 Grand Boulevard, Suite 1100
                                             Kansas City, Missouri 64108
                                             Telephone: (816) 421-0700
                                             Facsimile: (816) 421-0899
                                             jkronawitter@hab-law.com
                                             nsnow@hab-law.com

                                             Attorneys for Defendant PAR Logistics, LLC


                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the original of this filing was signed, and
that a true and correct copy of the foregoing document was served via the Court’s electronic
notification system on this 7th day of May, 2021 to:

       James D. Myers
       Peter F. Rottgers
       SHAFFER LOMBARDO SHURIN
           P.C.
       2001 Wyandotte St.
       Kansas City, MO 64108
       jmyers@sls-law.com
       prottgers@sls-law.com
       Attorneys for Plaintiff


                                             __/s/ Joseph A. Kronawitter______________
                                             Attorney




                                   - 12 -
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 53 of 93
                                                                                              Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

PACHIONETTA M. POWELL,                   )
                                         )
                     Plaintiff,          )
                                         )
v.                                       )       Case No. 2116-CV03575
                                         )
MARIUS TOMA,                             )       JURY TRIAL REQUESTED
et al.                                   )
                                         )
                     Defendants.         )

                         DESIGNATION OF LEAD ATTORNEY

       COMES NOW the firm of Horn Aylward & Bandy, LLC and hereby designates Joseph

A. Kronawitter on behalf of defendant PAR Logistics, LLC as the lead attorney in the above-

referenced matter.


Date: May 7, 2021                         Respectfully Submitted,

                                          ___/s/ Joseph A. Kronawitter________________
                                          Joseph A. Kronawitter        MO Bar No. 49280
                                          Nicholas R. Snow             MO Bar No. 71388
                                          Horn Aylward & Bandy, LLC
                                          2600 Grand Boulevard, Suite 1100
                                          Kansas City, Missouri 64108
                                          Telephone: (816) 421-0700
                                          Facsimile: (816) 421-0899
                                          jkronawitter@hab-law.com
                                          nsnow@hab-law.com

                                          Attorneys for Defendant PAR Logistics, LLC




                                    1
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 54 of 93
                                                                                                      Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
                                 CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that the original of this filing was signed, and
that a true and correct copy of the foregoing document was served via the Court’s electronic
notification system on this 7th day of May, 2021 to:

       James D. Myers
       Peter F. Rottgers
       SHAFFER LOMBARDO SHURIN P.C.
       2001 Wyandotte St.
       Kansas City, MO 64108
       jmyers@sls-law.com
       prottgers@sls-law.com
       Attorneys for Plaintiff


                                              __/s/ Joseph A. Kronawitter______________
                                              Attorney




                                    2
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 55 of 93
                                                                                                       Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

PACHIONETTA M. POWELL,                           )
                                                 )
                          Plaintiff,             )
                                                 )
v.                                               )         Case No. 2116-CV03575
                                                 )
MARIUS TOMA,                                     )         JURY TRIAL REQUESTED
et al.                                           )
                                                 )
                          Defendants.            )

UNOPPOSED APPLICATION TO CONTINUE CASE MANAGEMENT CONFERENCE

        Defendant PAR Logistics, LLC (“PAR”), by and through counsel, and moves the Court

for an order continuing the May 27, 2021 initial Case Management Conference in the above-

entitled cause, pursuant to Mo. R. Civ. P. 65.03 and Local Rule 34.1. In support, PAR states as

follows:

        1.         This case was filed February 5, 2021.

        2.         The Court has set a Case Management Conference for 9:00 a.m. on May 27, 2021.

        3.         The undersigned is the designated lead attorney for PAR, and will be out of town

on May 27, 2021 on pre-arranged travel.

        4.         PAR requests that this Court continue the current Case Management Conference

to a later date.

        5.         PAR has contacted plaintiff’s counsel regarding this request, and Plaintiff does

not object to this request for continuance.

        6.         There have been no prior requests for a continuance by any party.

        7.         This request will not prejudice any party, and will not cause unreasonable delay.

        WHEREFORE, Defendant PAR Logistics, LLC prays the Court for an order consistent




                                    -1-
        Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 56 of 93
                                                                                                     Electronically Filed - Jackson - Kansas City - May 07, 2021 - 01:46 PM
with the foregoing request, and for such other and further relief the Court deems proper.


Date: May 7, 2021                            Respectfully Submitted,

                                              /s/ Joseph A. Kronawitter
                                             Joseph A. Kronawitter       MO Bar No. 49280
                                             Nicholas R. Snow            MO Bar No. 71388
                                             Horn Aylward & Bandy, LLC
                                             2600 Grand Boulevard, Suite 1100
                                             Kansas City, Missouri 64108
                                             Telephone: (816) 421-0700
                                             Facsimile: (816) 421-0899
                                             jkronawitter@hab-law.com
                                             nsnow@hab-law.com

                                             Attorneys for Defendant PAR Logistics, LLC


                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the original of this filing was signed, and
that a true and correct copy of the foregoing document was served via the Court’s electronic
notification system on this 7th day of May, 2021 to:

       James D. Myers
       Peter F. Rottgers
       SHAFFER LOMBARDO SHURIN
           P.C.
       2001 Wyandotte St.
       Kansas City, MO 64108
       jmyers@sls-law.com
       prottgers@sls-law.com
       Attorneys for Plaintiff


                                              /s/ Joseph A. Kronawitter
                                             Attorney




                                   -2-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 57 of 93
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

 PACHIONETTA POWELL,                         )
                                             )
                      Plaintiff,             )
                                             )      Case No: 2116-CV03575
 vs.                                         )      Division 11
                                             )
 MARIUS TOMA, et al.,                        )
                                             )
                      Defendants.            )

                          ORDER GRANTING CONTINUANCE

       NOW on this 11th day of May, 2021, the Court considers Defendant PAR Logistics, LLC’s

Unopposed Application to Continue Case Management Conference, filed May 7, 2021. Being fully

advised on the premises, and for good cause shown, Defendant’s Motion is hereby GRANTED.

The case management conference currently set for May 27, 2021, shall be continued to June 10,

2021, at 9:00 a.m.

       IT IS SO ORDERED.



   May 11, 2021
      Date                                                 Judge Adam Caine




       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 58 of 93
                                                                                                  Electronically Filed - Jackson - Kansas City - May 19, 2021 - 03:41 PM
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

PACHIONETTA M. POWELL,                      )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )       Case No. 2116-CV03575
                                            )
MARIUS TOMA,                                )
et al.                                      )
                                            )
                      Defendants.           )

                                   CERTIFICATE OF SERVICE

       Defendant PAR Logistics, LLC, by and through its attorneys, does hereby certify that its

First Set of Interrogatories to Plaintiff Pachionetta M. Powell and its First Requests for

Production of Documents to Plaintiff Pachionetta M. Powell in pdf and Microsoft Word

versions, were sent by electronic mail on the 19th day of May, 2021 to the following:


       James D. Myers
       Peter F. Rottgers
       SHAFFER LOMBARDO SHURIN
           P.C.
       2001 Wyandotte St.
       Kansas City, MO 64108
       jmyers@sls-law.com
       prottgers@sls-law.com
       Attorneys for Plaintiff




                                   -1-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 59 of 93
                                                                                                     Electronically Filed - Jackson - Kansas City - May 19, 2021 - 03:41 PM
Date: May 19, 2021                           Respectfully Submitted,

                                             ___/s/ Joseph A. Kronawitter________________
                                             Joseph A. Kronawitter        MO Bar No. 49280
                                             Nicholas R. Snow             MO Bar No. 71388
                                             HORN AYLWARD & BANDY, LLC
                                             2600 Grand Boulevard, Suite 1100
                                             Kansas City, Missouri 64108
                                             Telephone: (816) 421-0700
                                             Facsimile: (816) 421-0899
                                             jkronawitter@hab-law.com
                                             nsnow@hab-law.com
                                             Attorneys for Defendant PAR Logistics, LLC




                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the original of this filing was signed, and
that a true and correct copy of the foregoing document was served via the Court’s electronic
notification system on this 19th day of May, 2021

       James D. Myers
       Peter F. Rottgers
       SHAFFER LOMBARDO SHURIN
           P.C.
       2001 Wyandotte St.
       Kansas City, MO 64108
       jmyers@sls-law.com
       prottgers@sls-law.com
       Attorneys for Plaintiff

                                             __/s/ Joseph A. Kronawitter______________
                                             Attorney




                                   -2-
       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 60 of 93
                           NOTICE OF VIRTUAL CONFERENCE
       In an effort to contain the spread of COVID-19, Division 11 is holding remote hearings. Accordingly,
Case Management Conferences and other miscellaneous hearings are being conducted via telephone
conference or video conference (Webex).

           A Case Management Conference by video is scheduled for the following cases on
                              Thursday, June 10, 2021, at 9:00 a.m.
                    Case No.                                  Case Name
                  2016-CV19556             Equatorial Equity Capital v. Groupe Cajou, LLC
                  1916-CV22715                         Linville v. Taylor, et al.
                  2016-CV25420            Chen v. Crown Center Redevelopment Corp., et al.
                  2016-CV11834                Land Bank of Kansas City v. Lloyd, et al.
                  2016-CV25200                      Backlotcars, Inc. v. Auto2Go
                  1916-CV20178                  Bourdess, et al. v. PayPal, Inc., et al.
                  2016-CV10814               Riddle v. Country Club Plaza JV LLC, et al.
                  2116-CV03575                          Powell v. Toma, et al.
                  2016-CV13225             Louis v. Estate of Michael William White, et al.
                  2016-CV18118             ZM v. Missouri Commission on Human Rights
                  2116-CV03506                            Robinson v. Allen
                  2016-FC04791                            Broadus v. Norris

                   Please refer to the attached step-by-step instructions on
                        joining the scheduled conference via Webex.
PLEASE NOTE:
  • Video hearings are transcribed by the division court reporter. Therefore, it is imperative that
     participants DO NOT speak over each other, as it is not possible to make a record in such instances.




            Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 61 of 93
                         Division 11 Webex Information for Civil Case Proceedings
Please note: Although in-person proceedings are permitted, the Court has been directed to “utilize all available technologies –
including teleconferencing and video conferencing – to conduct court activities remotely in order to limit the number of in-
person proceedings conducted in courthouses.” Supreme Court Operational Directive dated May 4, 2020.
It is strongly encouraged that appearances be made by Webex videoconferencing or telephone conferencing for social
distancing and Courtroom capacity reasons. Accordingly, Division 11 will continue to make available, and encourages
the use of, the option for counsel and parties to participate through Webex. If connectivity issues inhibit the use of Webex for
any attorney or party, teleconferencing is available. Recording of any video or telephone conference is strictly prohibited unless
authorized by order of this Court.
If you want to participate by videoconference through Webex, you will need to have access to reliable INTERNET, and a
device (laptop/computer or cell phone) with AUDIO and VIDEO capabilities. Please follow the attached instructions to join
the hearing by Webex. To participate in a Webex hearing, each person will need to log into Judge Caine’s “Personal Room” on
Webex to join the docket. Parties will be able to access the personal room by computer or cell phone app. It is very helpful
to have a strong Internet or Wi-Fi connection to improve your access to the personal room. All individuals are instructed to
access the personal room at least 5-10 minutes before the scheduled hearing as the Court will start calling cases promptly at the
scheduled hearing time. Instructions on how to access the personal room are below. Please mute your microphone while
waiting for your case to be called. When you are admitted into the personal room, each participant will be able to participate in
the hearing and see all other participants. Using the mobile app to connect to the hearing does require connection to the
Internet. It is not clear how much data will be used while waiting and throughout the hearing.
If you would like to appear IN PERSON, please plan to arrive at the Courthouse at least 30 minutes before your hearing is set
to begin to give you sufficient time to get to the Courtroom. Please bring your own MASK, as masks are REQUIRED to
enter the Courthouse. Only counsel, named plaintiffs, and named defendants will be allowed into the Courtroom. All
individuals will be required to follow social distancing requirements by maintaining a distance of at least six feet between
themselves and any other individual. Individuals who are not following social distancing requirements may be removed from
the Courtroom.

It is also possible to connect to the Court’s personal room by dialing in via a cell phone or landline. However, it is a long distance
phone call, and fees do apply. The phone number is 408-418-9388 (access code 146 499 3070).

There two different ways to access Judge Caine’s Personal Room: (A) mobile app or (B) computer. Please review each method
before determining which works best for you.

    (A) Mobile App                                            (B) Computer
      1. Download the free “Cisco WebEx Meetings” app           1. In your browser's address bar, enter
         from your app store. Open the app once it is              https://mocourts.webex.com/meet/adam.caine.
         downloaded.                                           2. You will be asked to enter your name and email
      2. Click on green button that says “Join Meeting.”           address. It is important to include your full name so
      3. In the “Meeting Number or URL” space, enter               the Court can identify you when your case is
         https://mocourts.webex.com/meet/adam.caine. Fill in       called. Click “Join Meeting.”
         the next spaces with your personal information.       3. Next, you will be prompted in some form to
         Please use your full name so the Court can identify       download the WebEx program. Download the
         you. Click enter.                                         program.
      4. Allow the app to have access to your microphone       4. Once the program is finished downloading, a new
         and camera when prompted.                                 window should open. Make sure the round icon
      5. The next page will take you to Judge Caine’s              that looks like a microphone is red and the one that
         “Personal Room.” Mute your microphone by                  looks like a camera is green. If one of the features
         clicking the microphone icon until it is red. Click       is not available, it will appear gray. Click “Join
         “Join Meeting.”                                           Meeting.”
      6. After joining, you may be taken to the waiting        5. After joining, you may be taken to the waiting
         room. You will be invited by Judge Caine to the           room. You will be invited into the video hearing by
         hearing when it is time for your matter to be heard.      Judge Caine when your case is called.

                  Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 62 of 93
                                                                                                         Electronically Filed - Jackson - Kansas City - June 10, 2021 - 04:44 PM
                SHAFFER
                LOMBARDO
                SHURIN
                ATTORNEYS AT LAW
                                                                                 JMYERS@SLS-LAW.COM
                                                                                          816-303-9955




                                                June 11, 2021
Clerk of the 16th Circuit Court
Kansas City Courthouse
415 East 12th Street
Kansas City, MO 64106

         Re: Service Instructions for Civil Case No. 2116-CV03575

Dear Circuit Clerk,

Regarding the above -referenced case, please issue a summons for personal service out of state as
follows:


Via Private Process Server:

MARIUS TOMA
Serve: 31 Stephen Street
Lemont, Illinois 60439


       Please return the Summons to Marius Toma to this office for forwarding to a Private
Process Server for service.

        If there are any questions, I can be reached at (816) 303-9955. Thank you for your
assistance.

                                         Sincerely yours,

                                         SHAFFER LOMBARDO SHURIN, PC


                                         James D. Myers




                                                                           2001 WYANDOTTE STREET
         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21
{11520/0001: 00466784.DOCX.}
                                                             Page
                                                        KANSAS C I T Y , 63
                                                                         M I Sof
                                                                              S O93
                                                                                 URI        64108
                                                            816.931.0500          FAX 816.931.5775
                                                                                                            Electronically Filed - Jackson - Kansas City - June 10, 2021 - 04:41 PM
                    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                     AT KANSAS CITY

PACHIONETTA M. POWELL,                             )
                                                   )
                                Plaintiff,         )
vs.                                                )            Case No.: 2116-CV03575
                                                   )
MARIUS TOMA, and                                   )
MK EXPRESS LINES, INC., and                        )
PAR LOGISTICS, LLC,                                )
                                                   )
                                Defendants.        )

  MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

         Comes now Plaintiff, by and through her attorney of record, and for her Motion for

Approval/Appoint of Private Process Server, and requests that Rex Jones (PPS21-0339) be appointed

to serve Marius Toma in Lemont, Illinois. See attached Proposed Order (Exhibit A).

                                                        Respectfully submitted,

                                                        SHAFFER LOMBARDO SHURIN P.C.


                                                        /s/ James D. Myers
                                                        James D. Myers #46374
                                                        Peter F. Rottgers #65671
                                                        2001 Wyandotte Street
                                                        Kansas City, Missouri 64108
                                                        (816) 931-0500 (816) 931-5775 (Fax)
                                                        jmyers@sls-law.com
                                                        prottgers@sls-law.com
                                                        ATTORNEYS FOR PLAINTIFF


                                   CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the original of this filing was signed, and that a
true and correct copy of the foregoing document was served via the Court’s electronic notification
system on this 10 day of June, 2021.

                                                      /s/ James D. Myers
                                                James D. Myer


{11520/0001: 00468696.DOCX.}
         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 64 of 93
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

PACHIONETTA M POWELL,

                       PLAINTIFF(S),                          CASE NO. 2116-CV03575
VS.                                                           DIVISION 11

MARIUS TOMA, ET AL

                       DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

        NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable ADAM CAINE on 12-AUG-2021 in DIVISION 11 at 09:00 AM. All Applications for
Continuance of a Case Management Conference should be filed on or before Wednesday of the
week prior to the case management setting. Applications for Continuance of a Case Management
Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1. Continuance of a Case
Management Conference will only be granted for good cause shown because it is the desire of the
Court to meet with counsel and parties in all cases within the first 4 months that a case has been on
file. All counsel and parties are directed to check Case.NET on the 16th Judicial Circuit web site at
www.16thcircuit.org after filing an application for continuance to determine whether or not it has
been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

       a.      A trial setting;
       b.      Expert Witness Disclosure Cutoff Date;
       c.      A schedule for the orderly preparation of the case for trial;
       d.      Any issues which require input or action by the Court;
       e.      The status of settlement negotiations.



2116-CV03575                    Page 1 of 3                DMSNCMCIV (2/2017)
      Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 65 of 93
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ ADAM CAINE
                                              ADAM CAINE, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
NICHOLAS ROBERT SNOW, 2600 GRAND BLVD STE 1100, KANSAS CITY, MO 64108

JOSEPH KRONAWITTER, HORN AYLWARD & BANDY LLC, 2600 GRAND
BOULEVARD, SUITE 1100, KANSAS CITY, MO 64108

PETER FREDERIC ROTTGERS, 2001 WYANDOTTE, KANSAS CITY, MO 64108

JAMES D MYERS, 2001 WYANDOTTE, KANSAS CITY, MO 64108

Defendant(s):
MARIUS TOMA
MK EXPRESS LINES, INC
PAR LOGISTICS, LLC


2116-CV03575                    Page 2 of 3                DMSNCMCIV (2/2017)
      Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 66 of 93
Dated: 11-JUN-2021                             MARY A. MARQUEZ
                                               Court Administrator




2116-CV03575                    Page 3 of 3                DMSNCMCIV (2/2017)
      Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 67 of 93
            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                             AT KANSAS CITY

 PACHIONETTA POWELL,                            )
                                                )
                       Plaintiff,               )
                                                )          Case No: 2116-CV03575
 vs.                                            )          Division 11
                                                )
 MARIUS TOMA, et al.,                           )
                                                )
                       Defendants.              )

                                            ORDER

The Court hereby enters the following Scheduling Order:

   1. This case is set for a case management conference on August 12, 2021, at 9:00 a.m. to

       allow Plaintiff an opportunity to obtain service.

   IT IS SO ORDERED.



   June 10, 2021
       Date                                                      Judge Adam Caine



Certificate of Service
This is to certify that a copy of the foregoing was automatically forwarded to the attorneys of
record through the Court’s eFiling system on June 10, 2021.



 Law Clerk, Division 11




       Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 68 of 93
                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY
                                                                      •   AT INDEPENDENCE



RE:  PACHIONETTA M POWELL V MARIUS TOMA ET AL
CASE NO:  2116-CV03575


TO:     JAMES D MYERS
        2001 WYANDOTTE
        KANSAS CITY, MO 64108

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on __________.
However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                          RULE 68.7 – VITAL STATISTICS REPORT
• Additional service instructions are needed.
                                                                          • Need Certificate of dissolution of marriage form.
• Incorrect case number/filed in wrong county.
• Document is unreadable.                                                 RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                          • Authentication of foreign judgment required.
RULE 4.2 (2)
                                                                          • Affidavit pursuant to Supreme Court Rule 74.14
• Need Circuit Court Form 4
                                                                          RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                         ACTIONS
• No fee, or incorrect fee, received; fee required is $______.
                                                                          • Affidavit for Service by Publication required pursuant to
• Insufficient Filing Fee; Please Remit $______                              Supreme Court Rule 54.12c.
• No signature on check/form 1695.
                                                                          • Order for Service by Publication required pursuant to
• No request to proceed in forma pauperis.                                   Supreme Court Rule 54.12c.
• No personal checks accepted.
                                                                          • Notice for Service by Publication required pursuant to
                                                                             Supreme Court Rule 54.12c.
RULE 68.1
                                                                          • Affidavit for Service by Certified/Registered Mail
• Need Circuit Court Form 17                                                 pursuant to Supreme Court Rule 54.12b.

~ OTHER: Please remit an Order for Approval of Process Server. Any questions please call 881-1221.
••Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
  The private process server listed is not on our approved list.
 ••
  Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
  Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed JUNE 11, 2021 to:
                                                                        COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                  CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


                JUNE 11, 2021                                    By
                    Date                                                      Deputy Court Administrator
                                                                      ~ 415 East 12th St., Kansas City, Missouri 64106
                                                                      • 308 W. Kansas, Independence, Missouri 64050




                 Case
Case no. 2116-CV03575    4:21-cv-00619-BCW Document
                                              Page 1 of 1-1
                                                        1   Filed 08/26/21 Page 69 of 93DMSLCI5 (8/2014)
                                                                                                            Electronically Filed - Jackson - Kansas City - June 16, 2021 - 04:41 PM
                    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                     AT KANSAS CITY

PACHIONETTA M. POWELL,                             )
                                                   )
                                Plaintiff,         )
vs.                                                )            Case No.: 2116-CV03575
                                                   )
MARIUS TOMA, and                                   )
MK EXPRESS LINES, INC., and                        )
PAR LOGISTICS, LLC,                                )
                                                   )
                                Defendants.        )

  MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

         Comes now Plaintiff, by and through her attorney of record, and for her Motion for

Approval/Appoint of Private Process Server, and requests that Rex Jones (PPS21-0339) be appointed

to serve Marius Toma in Lemont, Illinois. See attached Proposed Order (Exhibit A).

                                                        Respectfully submitted,

                                                        SHAFFER LOMBARDO SHURIN P.C.


                                                        /s/ James D. Myers
                                                        James D. Myers #46374
                                                        Peter F. Rottgers #65671
                                                        2001 Wyandotte Street
                                                        Kansas City, Missouri 64108
                                                        (816) 931-0500 (816) 931-5775 (Fax)
                                                        jmyers@sls-law.com
                                                        prottgers@sls-law.com
                                                        ATTORNEYS FOR PLAINTIFF


                                   CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that the original of this filing was signed, and that a
true and correct copy of the foregoing document was served via the Court’s electronic notification
system on this 16th day of June, 2021.

                                                      /s/ James D. Myers
                                                James D. Myer


{11520/0001: 00468696.DOCX.}
         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 70 of 93
                                                                                                    Electronically Filed - Jackson - Kansas City - June 16, 2021 - 04:41 PM
                    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                     AT KANSAS CITY

PACHIONETTA M. POWELL,                          )
                                                )
                               Plaintiff,       )
vs.                                             )           Case No.: 2116-CV03575
                                                )
MARIUS TOMA, and                                )
MK EXPRESS LINES, INC., and                     )
PAR LOGISTICS, LLC,                             )
                                                )
                               Defendants.      )

                                             ORDER

         It is hereby ordered that the Plaintiff’s Motion for Approval and Appointment of private

process server Rex Jones (PPS21-0339) is granted and Mr. Jones is hereby approved to serve

process in the above-captioned matter.


                  21-Jun-2021
         Date: _________________                             ~~
                                                             ___________________________
                                                            DEPUTY COURT ADMINISTRATOR




{11520/0001: 00468699.DOCX.}
         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 71 of 93
                IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                              Case Number: 2116-CV03575
 ADAM CAINE
 Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address:
 PACHIONETTA M POWELL                                            JAMES D MYERS
                                                                 2001 WYANDOTTE
                                                           vs.   KANSAS CITY, MO 64108
 Defendant/Respondent:                                           Court Address:
 MARIUS TOMA                                                     415 E 12th
 Nature of Suit:                                                 KANSAS CITY, MO 64106
 CC Pers Injury-Vehicular                                                                                                         (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                           (Except Attachment Action)
    The State of Missouri to: MARIUS TOMA
                              Alias:                                                          PRIVATE PROCESS SERVER
  31 STEPHEN STREET
  LEMONT, IL 60439


     COURT SEAL OF
                                    You are summoned to appear before this court and to file your pleading to the petition, copy of which is attached,
                                 and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above address all within 30
                                 days after service of this summons upon you, exclusive of the day of service. If you fail to file your pleading,
                                 judgment by default will be taken against you for the relief demanded in this action.
                                                        21-JUN-2021                       ____________________________________________________
                                                            Date                                                  Clerk
    JACKSON COUNTY               Further Information:
                                                    Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
            •     delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
            •     leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
                   _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who
                   permanently resides with the defendant/respondent.
            •     (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
            •     other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________             ___________________________________________________________
                  Printed Name of Sheriff or Server                                            Signature of Sheriff or Server
                                  Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                  I am: (check one)
                                                          •
                                                       the clerk of the court of which affiant is an officer.


          (Seal)
                                                          ••
                                                       the judge of the court of which affiant is an officer.
                                                       authorized to administer oaths in the state in which the affiant served the above summons.
                                                        (use for out-of-state officer)
                                                          •
                                                       authorized to administer oaths. (use for court-appointed server)
                                                                                  ___________________________________________________________
                                                                                                        Signature and Title
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                             See the following page for directions to clerk and to officer making return on service of summons.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 21-SMOS-584 1 of 2
                                                               (2116-CV03575)
                     Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21         Page 72 of 93
                                                               Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                                  Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion when offered, the return shall be prepared
     accordingly so as to show the offer of the officer to deliver the summons and motion and the Defendant’s/Respondent’s refusal
     to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a legally
     appointed guardian, by delivering a copy of the summons and motion to the individual personally or by leaving a copy of the
     summons and motion at the individual’s dwelling house or usual place of abode with some person of the family over 15 years
     of age, or by delivering a copy of the summons and petition to an agent authorized by appointment or required by law to receive
     service of process; (2) On Guardian. On an infant or incompetent person who has a legally appointed guardian, by delivering a
     copy of the summons and motion to the guardian personally; (3) On Corporation, Partnership or Other Unincorporated
     Association. On a corporation, partnership or unincorporated association, by delivering a copy of the summons and motion to
     an officer, partner, or managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent
     with the person having charge thereof or by delivering copies to its registered agent or to any other agent authorized by
     appointment or required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. Upon a
     public, municipal, governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city
     attorney in the case of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public
     corporation or body or to any person otherwise lawfully so designated.

        Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or territory
     where such service is made.

          Service may be made in any state or territory of the United States. If served in a territory, substitute the word “territory”
     for the word “state.”

          The office making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant’s authority to serve process in civil actions within the state or
     territory where service is made.

         Service must not be made less than ten days nor more than 30 days from the date the Defendant/Respondent is to appear in
     court. The return should be made promptly and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (8/2018) SM60 (JAKSMOS) For Court Use Only: Document ID# 21-SMOS-584 2 of 2
                                                              (2116-CV03575)
                    Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21         Page 73 of 93
                                                              Rules 54.06, 54.07, 54.14, 54.20; 506.500, 506.510 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 74 of 93
                                                                                                   6/2020
                                                                                                         Electronically Filed - Jackson - Kansas City - July 01, 2021 - 09:52 AM
                 IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                  AT KANSAS CITY

PACHIONETTA M. POWELL,                               )
                                                     )
                                  Plaintiff,         )
vs.                                                  )            Case No.: 2116-CV03575
                                                     )
MARIUS TOMA, and                                     )
MK EXPRESS LINES, INC., and                           )
PAR LOGISTICS, LLC,                                  )
                                                     )
                                  Defendants.        )


                             MOTION FOR DEFAULT JUDGMENT
                        AGAINST DEFENDANT MK EXPRESS LINES, INC.
         Pursuant to Rule 74.05, Plaintiff Pachionetta Powell moves the Court for an entry of default

judgment against Defendant MK Express Lines, Inc. (“MK Express”). In support of her Motion,

Plaintiff states as follows:

         1.        Plaintiff filed its Petition on February 5, 2021.

         2.        Anamaria Cristina Costin, the Registered Agent for Defendant MK Express was

served with a copy of the Summons and Petition on March 5, 2021, via Certified Mail at 5315 N.

Clark Street, #198, Chicago, IL 60640.

         3.        A USPS Certified Mail Receipt was filed on March 8, 2021. See attached.

         3.        Pursuant to Rule 55.25(a), Defendant MK Express’s deadline to file an answer or

other responsive pleading was 30 days after the filing of the Certified Mail Receipt or on or before

April 8, 2021.

         4.        As of this date of this Motion, some 80 days later, Defendant MK Express has failed

or refused to file an answer or other responsive pleading.

         5.        Pursuant to Rules 74.05(a) and 55.25, Defendant MK Express is in default.



{11520/0001: 00470681.DOCX.}                          1

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 75 of 93
                                                                                                    Electronically Filed - Jackson - Kansas City - July 01, 2021 - 09:52 AM
         WHEREFORE, for the reasons set forth above, Plaintiff Pachionetta Powell respectfully

moves this Court to enter default judgment in favor of Plaintiff and against Defendant MK Express

Lines, Inc. in accordance with Plaintiff’s Petition.

                                                         Respectfully submitted,

                                                         SHAFFER LOMBARDO SHURIN P.C.

                                                         __James D. Myers_________________
                                                         James D. Myers       #46374
                                                         Peter F. Rottgers    #65671
                                                         2001 Wyandotte Street
                                                         Kansas City, Missouri 64108
                                                         (816) 931-0500 (816) 931-5775 (Fax)
                                                         jmyers@sls-law.com
                                                         prottgers@sls-law.com
                                                         ATTORNEYS FOR PLAINTIFF
                                  CERTIFICATE OF SERVICE
       I hereby certify the above and foregoing was filed on this 1st day of July 2021, with the
Court’s electronic filing system, which sent electronic notice of such filing, automatically
generated, to all counsel of record.
         Notice was also sent via U.S. Mail, First Class, postage pre-paid, to the following:
 MK Express, Inc.                                      MK Express, Inc.
 Anamaria Cristina Costin                              c/o Daphne Romero
 5315 N. Clark Street, #198                            Southland Claim Service, Inc.
 Chicago, IL 60640                                     P.O. Box 958
                                                       Garden Grove, CA 92842

 MK Express, Inc.                                      MK Express, Inc.
 c/o A-One Commercial Insurance Risk                   c/o Daphne Romero
 Retention Group, Inc.                                 Southland Claim Service, Inc.
 1605 Main Street, Suite 800                           12791 Western Ave., Suite J,
 Sarasota, FL 34236                                    Garden Grove, CA 92841

         Notice was also sent via electronic mail to the following:
Daphne Romero
Southland Claim Service, Inc.
dromero@southlandclaims.com
                                                           /s/James D. Myers
                                                         James D. Myers

{11520/0001: 00470681.DOCX.}                      2

         Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 76 of 93
                                                                                                  Electronically Filed - Jackson - Kansas City - July 12, 2021 - 04:05 PM
                      IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                       AT KANSAS CITY


        PACHIONETTA M. POWELL,                              )
                                                            )
                        Plaintiff,                          )
                                                                    Case No. 2116-CV03575
                                                            )
        vs.                                                 )
                                                            )
        MARIUS TOMA, and                                    )
        MK EXPRESS LINES, INC., and                         )
        PAR LOGISTICS, LLC,                                 )
                                                            )
                        Defendants.                         )


               DEFENDANT MK EXPRESS’ MOTION TO QUASH SERVICE OF PROCESS,
                               AND, IN THE ALTERNATIVE,

        MOTION FOR LEAVE TO FILE A RESPONSIVE PLEADING OUT OF TIME AND
                           SUGGESTIONS IN SUPPORT

                 COMES NOW Defendant MK Express Lines, Inc. (“MK Express”), by and

        through undersigned counsel, and moves to quash service of process. In the

        alternative, Defendant MK Express moves the Court for its order permitting it to

        file a responsive pleading to Plaintiff’s Petition out of time, and for an extension to

        file such responsive pleading to on or before August 6, 2021. Defendant offers the

        following suggestions in support of said motions.

                 1.     MK Express incorporates its contemporaneously-filed suggestions in

        opposition to Plaintiff’s Motion for Default Judgment, together with its exhibit(s),

        by this reference.




                 Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 77 of 93
102075159.v1
                                                                                                 Electronically Filed - Jackson - Kansas City - July 12, 2021 - 04:05 PM
               2.     The Court should quash the purported service of process, because

        Plaintiff’s invalid attempt to serve process via certified mail did not comply with

        any authorized manner of service.

               3.     In the alternative, Defendant MK Express seeks enlargement of time

        to file its responsive pleading to Plaintiff’s Petition.

               4.     Rule 44.01 provides, in pertinent part:

                      (b) Enlargement. When by these rules or by a notice given thereunder
               or by order of court an act is required or allowed to be done at or within a
               specified time, the court for cause shown may at any time in its discretion (1)
               with or without motion or notice order the period enlarged if request therefor
               is made before the expiration of the period originally prescribed or as
               extended by a previous order or (2) upon notice and motion made after the
               expiration of the specified period permit the act to be done where the failure
               to act was the result of excusable neglect; but it may not extend the time for
               taking any action under Rules 52.13, 72.01, 73.01, 75.01, 78.04, 81.04, 81.07,
               and 84.035 or for commencing civil action.

               5.     “Excusable neglect is the failure to act not because of the party’s own

        carelessness, inattention, or willful disregard of the court’s process, but because of

        some unexpected or unavoidable hindrance or accident. State ex rel. Mylan Bertek

        Pharmaceuticals, Inc. v. Vincent, 561 S.W.3d 68, 72 (Mo. App. 2018)(internal

        citations omitted). “Excusable neglect is an action attributable to mishap and not

        the result of indifference or deliberate disregard.” Id.

               6.     If the Court finds service was proper on Defendant MK Express, then

        at worst, MK Express’ actions or inactions constitute excusable neglect.

               7.     Defendant is generally unfamiliar with the process of litigation.


               8.     Defendant has meritorious defenses to the allegations made by

        Plaintiff.



                                            2 1-1 Filed 08/26/21 Page 78 of 93
               Case 4:21-cv-00619-BCW Document
102075159.v1
                                                                                                  Electronically Filed - Jackson - Kansas City - July 12, 2021 - 04:05 PM
               9.    Plaintiff’s Motion for Default Judgment is not yet set for hearing and

        the Court has not ruled on it. Equity in this instance dictates that Plaintiff’s Motion

        for Default Judgment be denied in this matter. Plaintiff would not be unfairly

        prejudiced by this Court’s denial of her Motion for Default Judgment. This case was

        filed on February 5, 2021, and has not been set for trial. There have not been any

        scheduling orders entered or other deadlines set in this matter, other than the

        Court setting a Case Management Conference on August 12, 2021. As of this

        writing, to counsel’s knowledge, Plaintiff has not obtained service on all defendants.

               10.   Defendant would be unfairly prejudiced by this Court’s entry of a

        default judgment. Entry of judgment in this matter based on a finding of default

        would deny Defendant the ability to defend this matter on the merits, among other

        rights.

               11.   This Court is vested with discretion to enlarge the time to file a

        responsive pleading pursuant to Mo. R. Civ. P. 44.01(b). That discretion will not be

        disturbed absent an abuse of discretion. See generally, Vincent.

               12.   The extension requested by Defendant to August 6, 2021, is to a date

        prior to the Case Management Conference presently scheduled.

               13.   Therefore, in the alternative, Defendant seeks this Court’s Order

        granting leave to file an answer or other responsive pleading.


               WHEREFORE, Defendant respectfully requests that this Court quash the

        purported service of process, and in the alternative grant Defendant leave to file a

        responsive pleading out of time, and for an extension of time to file such responsive




                                            3 1-1 Filed 08/26/21 Page 79 of 93
               Case 4:21-cv-00619-BCW Document
102075159.v1
                                                                                              Electronically Filed - Jackson - Kansas City - July 12, 2021 - 04:05 PM
        pleading to on or before August 6, 2021, and for such other and further relief that

        the Court deems just and equitable.

               Respectfully submitted,



                                                    WALLACE SAUNDERS


                                                    BY: /s/ Theodore A. Kardis
                                                        John M. Ross       MO #44051
                                                        Theodore A. Kardis MO #44142
                                                        10111 West 87th Street
                                                        Overland Park, KS 66212
                                                        (913) 888-1000
                                                        (913) 888-1065/FAX
                                                        tkardis@wallacesaunders.com

                                                    ATTORNEYS FOR
                                                    DEFENDANT MK EXPRESS




                                            4 1-1 Filed 08/26/21 Page 80 of 93
               Case 4:21-cv-00619-BCW Document
102075159.v1
                                                                                 Electronically Filed - Jackson - Kansas City - July 12, 2021 - 04:05 PM
                                   CERTIFICATE OF SERVICE

        The undersigned certifies that on July 12, 2021, this
        document, the original of which has been signed pursuant
        to Mo.R.Civ.Proc. 55.03(a), was filed using the Missouri
        Electronic Filing System which provides the required
        Notice of filing and access to the document to registered
        Users pursuant to Mo.R.Civ.Proc. 103.08:


         James D. Myers
         Peter F. Rottgers
         SHAFFER LOMBARDO SHURIN P.C.
         2001 Wyandotte Street
         Kansas City, MO 64108
         T: 816-931-0500
         F: 816-931-5775
         jmyers@sls-law.com
         prottgers@sls-law.com
         ATTORNEYS FOR PLAINTIFF




               /s/ Theodore A. Kardis
        For the Firm




                                            5 1-1 Filed 08/26/21 Page 81 of 93
               Case 4:21-cv-00619-BCW Document
102075159.v1
                                                                                                   Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
                    IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                     AT KANSAS CITY


        PACHIONETTA M. POWELL,                             )
                                                           )
                      Plaintiff,                           )
                                                                    Case No. 2116-CV03575
                                                           )
        vs.                                                )
                                                           )
        MARIUS TOMA, and                                   )
        MK EXPRESS LINES, INC., and                        )
        PAR LOGISTICS, LLC,                                )
                                                           )
                      Defendants.                          )


        DEFENDANT MK EXPRESS’ SUGGESTIONS IN OPPOSITION TO PLAINTIFF’S
                       MOTION FOR DEFAULT JUDGMENT

               COMES NOW Defendant MK Express Lines, Inc. (“MK Express”), by and

        through undersigned counsel, and for its suggestions in opposition to Plaintiff’s

        Motion for Default Judgment, states as follows.

               1.     Because Plaintiff has not properly served Defendant MK Express with

        process, Plaintiff is not entitled to a default judgment. MK Express was not

        personally served; Plaintiff’s purported service by certified mail complies with no

        valid method of service of process and is therefore a nullity. Further, MK Express

        never received actual notice of the lawsuit by virtue of the certified mail.

               2.     Plaintiff filed her Petition on or about February 5, 2021. See Court file.

               3.     That same day, Plaintiff filed correspondence with the Circuit Clerk

        requesting, among other things, the issuance of summons via certified mail to MK

        Express. See Court file.




               Case 4:21-cv-00619-BCW Document 1-1 Filed 08/26/21 Page 82 of 93
102072620.v1
                                                                                                    Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
               4.      Thereafter, on February 18, 2021, the Circuit Clerk corresponded with

        counsel for Plaintiff, indicating that Plaintiff’s pleading could not be processed

        further until certain actions were taken:


                    Because the clerks of the courts are still required to send out all certified
                    mail summons packets, you will need to eFile the required certified mail
                    fee indicated above ($10.00 per person). You will also need to eFile the
                    required affidavit marked above.

        The “required affidavit” referred to an “Affidavit for Service by Certified/Registered

        Mail pursuant to Supreme Court Rule 54.12b.” See Court file.


               5.      Thereafter, on February 23, 2021, Plaintiff filed correspondence with

        the Circuit Clerk to accompany payment of the certified mail fee. See Court file.

               6.      On February 25, 2021, the Circuit Clerk again corresponded with

        counsel for Plaintiff, indicating that Plaintiff’s pleading could not be processed

        further until Plaintiff eFiled the required 54.12b affidavit mentioned in the clerk’s

        previous correspondence. See Court file.

               7.      Thereafter, on February 26, 2021, counsel for Plaintiff filed an

        “Affidavit for Service by Certified Mail,” averring, among other things:

                      1.    Personal Service cannot be had within the State of Missouri
               upon Defendant MK Express Lines, Inc., because it is an Illinois Corporation,
               located at 3525 W. Peterson Avenue, Suite 115, Chicago, IL 60659.

                      2.    The name and address of its registered agent, to be served by
               Certified Mail is:
                      Anamaria Cristina Costin
                      5315 N. Clark Street, #198
                      Chicago, IL 60640

        See Court file.



                                            2 1-1 Filed 08/26/21 Page 83 of 93
               Case 4:21-cv-00619-BCW Document
102072620.v1
                                                                                                 Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
               8.       On July 1, 2021, Plaintiff filed a Motion for Default Judgment against

        Defendant MK Express. See Plaintiff’s Motion, Court file.

               9.       Plaintiff asserts that Anamaria Cristina Costin, as Registered Agent

        for Defendant MK Express, was served with a copy of the Summons and Petition on

        March 5, 2021, via Certified Mail at 5315 N. Clark Street, # 198, Chicago, IL 60640.

        See Plaintiff’s Motion for Default Judgment (“Plaintiff’s Motion”), Court file.

               10.      A USPS Certified Mail Receipt was attached to Plaintiff’s Motion,

        which includes the following particulars:

                     a. The referenced item was delivered on March 5, 2021;

                     b. The field in the form for “Signature of Recipient” is populated with a

                        scanned image which appears to be the handwritten phrase “COVID-

                        19” repeated twice, and no name designating an actual individual

                        person appears;

                     c. The field in the form for “Address of Recipient” is populated with the

                        typewritten information “5315 N CLARK ST CHICAGO IL 60640”;

                     d. The “customer reference information” shown on the form is (in part):

                        “MK EXPRESS LINES INC, ATTN: ANAMARIA CRISTINA COSTIN,

                        5315 N Clark St #198, Chicago, IL 60650-2290.”

        See Court file.

               11.      Plaintiff asserts that Defendant MK Express's deadline to file an

        answer or other responsive pleading was on or before April 8, 2021. See Plaintiff’s

        Motion, Court file.




                                            3 1-1 Filed 08/26/21 Page 84 of 93
               Case 4:21-cv-00619-BCW Document
102072620.v1
                                                                                                Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
               12.   Plaintiff asserts that as of the date of Plaintiff’s Motion, that

        Defendant MK Express has failed to file an answer or other responsive pleading.

        See Plaintiff’s Motion, Court file.

               13.   Plaintiff asserts that pursuant to Rule 74.05(a) and 55.25, Defendant

        MK Express is in default.

               14.   Anamaria Cristin Costin was the agent for MK Express at the time of

        its incorporation in Illinois, and gave an address of 53 15 N Clark Street, # 198,

        Chicago, IL 60640, at that time. See Affidavit of Anamaria Costin, ¶¶ 1-3, attached

        as Exhibit A (“Costin Affidavit”).

               15.   At the time of incorporation, MK Express maintained a “The UPS

        Store” mailbox at 5315 N Clark Street, Chicago, IL 60640, which is a “The UPS

        Store.” Costin Affidavit at ¶¶ 4-5.

               16.   MK Express stopped renting mailbox # 198 at 53 15 N Clark Street,

        Chicago, IL 60640, in or around February, 2019, and Ms. Costin has not received

        any mail for MK Express sent to that location since that time. Costin Affidavit at ¶¶

        6-7.

               17.   Ms. Costin was -
                                    not
                                      - personally served with a copy of the Summons and
        Petition in the above captioned case on March 5, 2021, at 5315 N Clark Street, #

        198, Chicago, IL 60640, or at any time. Costin Affidavit at ¶¶ 8-9.

               18.   Ms. Costin did not sign for any certified mail that enclosed a copy of

        the Summons and Petition on March 5, 2021, at 5315 N Clark Street, # 198,




                                            4 1-1 Filed 08/26/21 Page 85 of 93
               Case 4:21-cv-00619-BCW Document
102072620.v1
                                                                                                 Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
        Chicago, IL 60640, or at any other location at any other time. Costin Affidavit at ¶

        10.

               19.   Ms. Costin has never actually received a copy of the Summons and

        Petition in the above-captioned case at any time, and was not even aware of the

        lawsuit until speaking to her attorneys about it for the first time on July 7, 2021.

        Costin Affidavit at ¶¶ 11-12.

               20.   Ms. Costin reviewed the Certified Mail Receipt ("Receipt") attached to

        Plaintiff's Motion for Default Judgment. Costin Affidavit at ¶ 13.

               21.   Ms. Costin was not the recipient of the item described in the Receipt; it

        is not her signature on the Receipt; she does not recognize the handwriting on the

        Receipt; and she did not sign the receipt or write "COVID-19" in place of a

        signature. Costin Affidavit at ¶¶ 14-17.

               22.   There is no way to know who signed “COVID-19” on the Receipt.

               23.   Ms. Costin has never signed for any certified mail by writing "COVID-

        19" in place of her legal signature. Costin Affidavit at ¶ 18.

               24.   Ms. Costin was not present in the state of Illinois on March 5, 2021.

        Costin Affidavit at ¶ 19.

               25.   There must be service of process in an authorized manner in order for

        the court to acquire jurisdiction to determine the rights and liabilities of the

        defendant. Walker v. Gruner, 875 S.W.2d 587, 588 (Mo. Ct. App. 1994). A default

        judgment entered without personal jurisdiction over the defendants would be void.

        Id.




                                            5 1-1 Filed 08/26/21 Page 86 of 93
               Case 4:21-cv-00619-BCW Document
102072620.v1
                                                                                                    Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
               26.   The methods of service outside the state of Missouri on corporations

        are described in Rule 54.06(d): “Service of process may be made as provided in Rule

        54.14 or Rule 54.16.”

               27.   Rule 54.14 sets out how personal service outside the state of Missouri

        may be made. Plaintiff did not attempt, did not obtain, and does not claim to have

        achieved personal service on Defendant MK Express.

               28.   Rule 54.16 sets out how service can be achieved by acknowledgement

        of service by mail. Plaintiff did not follow this method of service either. Plaintiff did

        not send and Defendant did not complete and return an acknowledgement.

               29.   The invalid method of service actually employed by Plaintiff in this

        matter was by requesting the clerk to send a copy by certified mail pursuant to Rule

        54.12(b). However, use of this rule is limited in rem or quasi in rem actions, Rule

        54.12. The instant action is patently an action in personam.

               30.   Therefore, Plaintiff’s invalid attempt to serve Defendant with process

        via certified mail did not accomplish service, did not confer jurisdiction on this

        Court, and Plaintiff is not entitled to a default judgment because Defendant is not

        in default. Any entry of a default judgment at this juncture would be void and the

        Court should deny Plaintiff’s motion for the same. Walker, 875 S.W.2d at 588.


               31.   Moreover, Missouri Courts have consistently expressed a distaste for

        entry of default judgment. Instead, public policy favors resolution of cases on the

        merits. See Brungard v. Risky’s, Inc., 240 S.W.3d 685, 686 (Mo. 2007) (“Missouri

        appellate courts have traditionally afforded significant deference to the circuit




                                            6 1-1 Filed 08/26/21 Page 87 of 93
               Case 4:21-cv-00619-BCW Document
102072620.v1
                                                                                                  Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
        court's decision to set aside a default judgment because of the public policy favoring

        the resolution of cases on the merits and the “distaste our system holds for default

        judgments.”). See also Continental Basketball Ass’n v. Harrisburg Professional

        Sports Inc., 947 S.W.2d 471, 473 (Mo. App. 1997); and Gibson by Woodall v. Elley,

        778 S.W.2d 851, 854 (Mo. App. 1989).

               32.   Counsel for Plaintiff notified MK Express’ Third Party Administrator,

        Southland Claim Service, Inc., of its Motion for Default Judgment via emailed

        correspondence on or about July 1, 2021. Thereafter, undersigned counsel were

        retained to represent Defendant MK Express and met with Defendant. Defendant

        had not even learned of this lawsuit prior to July 7, 2021.


               33.   Plaintiff’s Motion for Default Judgment is not yet set for hearing and

        the Court has not ruled on it. Equity in this instance dictates that Plaintiff’s Motion

        for Default Judgment be denied in this matter. Plaintiff would not be unfairly

        prejudiced by this Court’s denial of her Motion for Default Judgment. This case was

        filed on February 5, 2021, and has not been set for trial. There have not been any

        scheduling orders entered or other deadlines set in this matter, other than the

        Court setting a Case Management Conference on August 12, 2021. As of this

        writing, to counsel’s knowledge, Plaintiff has not obtained service on all defendants.

               34.   Defendant would be unfairly prejudiced by this Court’s entry of a

        Default Judgment. Entry of judgment in this matter based on a finding of default

        would deny Defendant the ability to defend this matter on the merits, among other

        rights.




                                            7 1-1 Filed 08/26/21 Page 88 of 93
               Case 4:21-cv-00619-BCW Document
102072620.v1
                                                                                              Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
               WHEREFORE, Defendant respectfully requests that this Court deny

        Plaintiff’s Motion for Default Judgment, and for such other and further relief that

        the Court deems just and equitable.

               Respectfully submitted,



                                                    WALLACE SAUNDERS


                                                    BY: /s/ Theodore A. Kardis
                                                        John M. Ross       MO #44051
                                                        Theodore A. Kardis MO #44142
                                                        10111 West 87th Street
                                                        Overland Park, KS 66212
                                                        (913) 888-1000
                                                        (913) 888-1065/FAX
                                                        tkardis@wallacesaunders.com

                                                    ATTORNEYS FOR
                                                    DEFENDANT MK EXPRESS




                                            8 1-1 Filed 08/26/21 Page 89 of 93
               Case 4:21-cv-00619-BCW Document
102072620.v1
                                                                                 Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
                                   CERTIFICATE OF SERVICE

        The undersigned certifies that on July 12, 2021, this
        document, the original of which has been signed pursuant
        to Mo.R.Civ.Proc. 55.03(a), was filed using the Missouri
        Electronic Filing System which provides the required
        Notice of filing and access to the document to registered
        Users pursuant to Mo.R.Civ.Proc. 103.08:


         James D. Myers
         Peter F. Rottgers
         SHAFFER LOMBARDO SHURIN P.C.
         2001 Wyandotte Street
         Kansas City, MO 64108
         T: 816-931-0500
         F: 816-931-5775
         jmyers@sls-law.com
         prottgers@sls-law.com
         ATTORNEYS FOR PLAINTIFF




               /s/ Theodore A. Kardis
        For the Firm




                                            9 1-1 Filed 08/26/21 Page 90 of 93
               Case 4:21-cv-00619-BCW Document
102072620.v1
                                                                                                                 Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
                       IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                        AT KANSAS CITY


        PACHIONETTA M. POWELL,                                     )
                                                                   )
                         Plaintiff,                                )          Case No. 2116-CV03575
                                                                   )          Division 11
         vs.                                                       )
                                                                   )
         MARIUS TOMA, and                                          )
         MK EXPRESS LINES, INC., and                               )
         PAR LOGISTICS, LLC,                                       )
                                                                   )
                         Defendants.                               )

                                      AFFIDAVIT OF ANAMARIA COSTIN


         STA TE OF KANSAS                )
                                         ) ss:
         COUNTY OF JOHNSON               )


                  COMES NOW the undersigned, being first duly sworn, and states upon her oath as fo llows:

                  I.     My name is Anamaria Cristina Costin. I am of sound mind, over the age of 18 years

         old, capable of making this affidavit, and personally acqu ainted w ith the facts stated in this

         affidavit.

                  2.     I served as the agent for MK Express L ines, Inc. ("MK Express" ) at the time of its

         incorporation in the state of Illinois, on or about February 28, 2017 .

                  3.     The address I gave as the agent for MK Express, at the time of incorporation was

          5315 N Clark Street, # 198 , Chicago, IL 60640.

                  4.      53 15 N C lark Street, C hicago, IL 60640, is a "T he UPS Store."

                  5.      At the time I became the agent for MK Express, MK Express maintained a The


                                                                                       initials pg J/3   ·A.(·
102073707 .v l


                                          EXHIBIT
                 Case 4:21-cv-00619-BCW Document 1-1A Filed 08/26/21 Page 91 of 93
                                                                                                                         Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
        UPS Store mailbox at 5315 N Clark Street, Chicago, IL 60640, mailbox #198.

                6.     MK Express stopped renting mailbox # I 98 at 53 15 N Clark Street, Chicago, IL

        60640, in or around February, 2019.

                7.     I have not received any mail for MK Express sent to 53 15 N Clark Street, Chicago,

        IL 60640, mailbox # 198 since MK Express stopped renting a mailbox at that location.

                8.     I was not personally served with a copy of the Summons and Petition in the above-

        captioned case on March 5, 2021 , at 53 15 N Clark Street, # 198, Chicago, IL 60640.

                9.     I have not been personally served with a copy of the Summons and Petition in the

        above-captioned case at any time.

                l 0.   I did not sign for any certified mail that enclosed a copy of the Summons and

        Petition on March 5, 2021 , at 5315 N Clark Street, # 198, Chicago, IL 60640, or at any other

        location at any other time.

                11.    I have never actually received a copy of the Summons and Petition in the above-

        captioned case at any time.

                12.    I was not even aware of the above-captioned lawsuit until speaking to my attorneys

        about it for the first time on July 7, 2021.

                13.     I have reviewed the Certified Mail Receipt ("Receipt") attached to Plaintiffs

        Motion.for Default Judgment.

                14.     I was not the recipient of the item described in the Receipt.

                I 5.    That is not my signature on the Receipt.

                16.     I do not recognize the handwriting on the Receipt.

                17.     I did not sign the receipt write "COVID-19" in place ofa signature.

                18.     I have never signed for any certified mail by writing "COVID-19" in place of my



                                                          2
                                                                                               Initials pg 2/3   ff·C·
102073707.vl


                                        EXHIBIT
               Case 4:21-cv-00619-BCW Document 1-1A Filed 08/26/21 Page 92 of 93
                                                                                                                                    Electronically Filed - Jackson - Kansas City - July 12, 2021 - 03:58 PM
        legal signature.

                 19.            On March 5, 2021 , I was not present in the state of Illinois.

                FURTHER AFFIANT SAYETH NAI                                                   T. ~ '


                                                                                    C...
                                                                                Anamana Cnstma
                                                                                                 C    .




                 SUBSCRIBED AND SWORN TO before me, a Notary Public, in and for the aforesaid

        County and State, this 9th day of July, 202 1.
                                         ,,,11 11 ,,,, 11
                                  \ \\       ,Al              1
                                ,,' e,O"'A~-,. ,,,
                           ,' ,~.... ..················                ,,,...
                                                                                    / (,~ ~ ])~e__JZ
                         ..,               ~y          ·•.
                         .. ~ .·•'\!>-               . e.°",\'·            ,
                       : ,.__ /0                   ...~,~ -1 "\\            ~
                       = ~ :~                :-,..~c,_ • V         :_ 1/) :,
                       : >- :            \>-~~ "),.'"O             :    <:          ~ ctary Pub Iic
                       : (.) :. '1''\ .I\     f ti) :
                                             .ij
                        -     . Q' v       V'"'"--
                        ~        \.       v_/ ~ i
                                    p\)~•·· '<"~ ~
                   .., ·•................
                         ....
                                                ,,           ~

        My commissiort~~1f'~e. o,,,,•'
                                               ....
                                         ,,,, ,,,




102073707.v1
                                                                                         3
                                                                                                          Initials pg 3/3   A~C-.
                                        EXHIBIT
               Case 4:21-cv-00619-BCW Document 1-1A Filed 08/26/21 Page 93 of 93
